EXECUTION COPY



 

AGREEMENT FOR TRANSFER AND EXCHANGE

AGREEMENT FOR TRANSFER AND EXCHANGE (“Agreement”), dated as of September 12,
2008, between TERRESTAR CORPORATION, a Delaware corporation (“TerreStar”) and
SKYTERRA COMMUNICATIONS, INC., a Delaware corporation (“SkyTerra” and, together
with TerreStar, the “Parties”).

RECITALS

WHEREAS, Motient Ventures Holding Inc. (“MVH”), a Delaware corporation and
indirect, wholly owned subsidiary of TerreStar, owns 29,926,074 shares (the
“SkyTerra Shares”) of non-voting common stock, par value $0.01 per share, of
SkyTerra;

WHEREAS, pursuant to an Exchange Agreement among TerreStar, MVH and SkyTerra,
dated as of May 6, 2006 (the “Exchange Agreement”), TerreStar is obligated to
use its commercially reasonable efforts to distribute the SkyTerra Shares to the
holders of TerreStar’s common stock;

WHEREAS, MSV Investors, LLC (“MSV Investors”), a Delaware limited liability
company and indirect wholly owned subsidiary of SkyTerra, owns 4,216,270 shares
(the “Networks Shares”) of common stock, par value $0.001 per share of TerreStar
Networks, Inc., a Delaware corporation (“Networks”);

WHEREAS, MSV Investors Holdings, Inc. (“MSVIH”), a Delaware corporation and
wholly owned subsidiary of SkyTerra, owns 3,136,428 shares (the “TGL Shares”) of
common stock, par value $0.01 per share, of TerreStar Global Ltd., a Bermuda
corporation (“TGL”);

WHEREAS, pursuant to the Amended and Restated Stockholders Agreement of
Networks, dated as of May 6, 2006 (the “Stockholders Agreement”), the ability of
MSV Investors to sell or otherwise transfer the Networks Shares is limited;

WHEREAS, TerreStar desires that MVH be permitted and enabled to sell or
otherwise Transfer the SkyTerra Shares, and SkyTerra desires that MSV Investors
be permitted and enabled to sell or otherwise Transfer the Networks Shares and
that the transferees thereof have the right, but not the obligation, to exchange
Networks Shares for shares of common stock of TerreStar; and

WHEREAS, TerreStar desires to acquire from MSVIH the TGL Shares.

NOW THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, the
Parties agree as follows:

ARTICLE I.

DEFINITIONS

 

Section 1.1

Certain Defined Terms. For purposes of this Agreement:

 

--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Agreement” has the meaning set forth in the recitals.

“Exchanged Shares” has the meaning set forth in Section 4.1.

“Governmental Authority” means any United States federal, state or local
governmental, regulatory or administrative authority, agency or commission or
any judicial or arbitral body.

“Harbinger” means Harbinger Capital Partners Master Fund I, Ltd., an exempted
company organized under the laws of the Cayman Islands, and Harbinger Capital
Partners Special Situations Fund, L.P., a Delaware limited partnership.

“Harbinger Letter Agreement” has the meaning set forth in Section 3.5.

“Holder” has the meaning set forth in Section 4.1(a).

“Holder Exchange Agreement” has the meaning set forth in Section 4.1.

“Indemnifiable Claim” means a claim brought by any stockholder of TerreStar
(other than a holder of Exchanged Shares), in such capacity, against an
Indemnified Party, arising out of or related to or in connection with the waiver
contemplated by Section 3.1, and alleging in substance that such Indemnified
Party is liable for harm to such stockholder consisting of such stockholder’s
failure to receive SkyTerra Shares in a distribution from TerreStar as
contemplated by the Exchange Agreement.

“Indemnified Party” has the meaning set forth in Section 6.1(a).

“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

“Lien” means, with respect to any of the TGL Shares, any lien, mortgage, pledge,
charge, security interest, proxy, voting agreement, voting trust or encumbrance
of any kind in

 

2

 



 

--------------------------------------------------------------------------------

respect of the TGL Shares, whether or not filed, recorded or otherwise perfected
under applicable law, and any agreement to give any security interest.

“Losses” has the meaning set forth in Section 6.1(a).

“MSV Investors” has the meaning set forth in the recitals.

“MSV” means Mobile Satellite Ventures LP, a Delaware limited partnership and
indirect subsidiary of SkyTerra.

“MVH” has the meaning set forth in the recitals.

“MSVIH” has the meaning set forth in the recitals.

“Networks” has the meaning set forth in the recitals.

“Networks Shares” has the meaning set forth in the recitals.

“Organizational Documents” means as to any Person, the certificate of or
articles of incorporation, certificate of limited partnership, certificate of
formation, articles of organization, operating agreement, limited partnership
agreement, limited liability company agreement, stockholders agreements or
bylaws or other similar documents of such Person, as applicable.

“Other Investors” means Och Ziff Capital Management Group LLC, Solus Alternative
Asset Management, Millenium Partners L.P., George Haywood and any Affiliate of
any of the foregoing.

“Other Investors Letter Agreement” means the draft form of agreement attached
hereto as Exhibit A.

“Party” and “Parties” has the meanings set forth in the preamble.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Securities Act” means the Securities Act of 1933, as amended.

“SkyTerra” has the meaning set forth in the preamble.

“SkyTerra Shares” has the meaning set forth in the recitals.

“Stockholders Agreement” has the meaning set forth in the recitals.

“TerreStar” has the meaning set forth in the preamble.

 

3

 



 

--------------------------------------------------------------------------------

“TerreStar Change of Control” means any event, occurrence or circumstance which
is a “change of control” or “change in control” of TerreStar or of Networks
within the meaning of (i) the Indenture, dated as of February 14, 2007, among
Networks, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee, (ii) the Indenture, dated February 7, 2008, among
Networks, as the issuer, TerreStar, certain subsidiaries of Networks and U.S.
Bank National Association, as trustee, (iii) the Purchase Money Credit
Agreement, dated February 5, 2008, among Networks, as the borrower, the
guarantors party thereto from time to time and U.S. Bank National Association,
as collateral agent, Harbinger and EchoStar Corporation, as lenders, (iv) the
Series B Cumulative Convertible Preferred Stock of TerreStar or (v) the Series A
Cumulative Convertible Preferred Stock of TerreStar.

“TGL Shares” has the meaning set forth in the recitals.

“Transfer” means to sell, assign, transfer, pledge, encumber, hypothecate,
mortgage or otherwise dispose of, either voluntarily or involuntarily (or to
enter into any contract, option or other arrangement or understanding to do any
of the foregoing), but shall exclude any bona fide pledge to secure obligations
to financial institutions.

“Transferee” shall mean any person to whom Networks Shares have been Transferred
pursuant to Section 2.1.

ARTICLE II.

TRANSFERS OF NETWORKS SHARES

 

Section 2.1

Limitations on Transfers.

The following shall be the sole limitations on Transfers of Networks Shares by
SkyTerra, its Subsidiaries and, solely by virtue of their entry into Joinder
Agreements, Transferees of Networks Shares from and after the termination of the
Stockholders Agreement in accordance with Section 2.3, and no other limitations
shall apply by virtue of any other agreement between the Parties (for the
avoidance of doubt, including Transfers prior to May 15, 2009):

(a)       SkyTerra, its Subsidiaries and, solely by virtue of their entry into
Joinder Agreements, Transferees of Networks Shares shall not Transfer any
Networks Shares, TerreStar shall have the right to decline to take action to
permit the Transfer of Networks Shares, and Networks may prohibit any such
proposed Transfer, if, but only to the extent of the transfer of the number of
Networks Shares that, in the reasonable determination of TerreStar or Networks,
following consultation with and the receipt of written advice of nationally
recognized counsel, such Transfer, or exchange (or right to exchange) as
contemplated in Section 4.1: (i) could cause Networks to be in violation of any
material applicable state or federal laws or other material applicable legal
requirement; (ii) would be to Harbinger or an Affiliate of Harbinger; or (iii)
could cause a TerreStar Change of Control. Such restriction and right to decline
to permit or to prohibit proposed Transfers shall not apply in the case of
transactions pursuant to effective registration statements, Rule 144 promulgated
under the Securities Act or tender offers.

(b)       TerreStar shall be entitled to delay any action to permit the Transfer
of Networks Shares, and Networks may delay any such Transfer, to the extent that
regulatory approval, notification or other submission or procedure is required
as a condition to such

 

4

 



 

--------------------------------------------------------------------------------

Transfer (including Federal Communications Commission approvals (if required),
and filings under the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and applicable securities laws), until after such approval,
notification or other submission or procedure has been obtained, submitted or
completed, as reasonably determined by TerreStar and Networks.

(c)       Transfers of Networks Shares shall be in multiples of 1,000,000
Networks Shares (as appropriately adjusted for any stock split, combination,
capital reorganization, reclassification, stock dividend, stock distribution or
similar event declared or effected after the date hereof), except that, if MSV
Investors shall own fewer than such number of Networks Shares, it shall be
permitted to Transfer all of its remaining Networks Shares.

(d)       No Transfer of Networks Shares shall be permitted unless such Transfer
is not subject to, or is effected in compliance with an exemption from the
registration requirements of, the Securities Act or is pursuant to an effective
registration statement. The parties to the proposed Transfer shall provide to
Networks such information as it reasonably requests to confirm the
permissibility thereof.

(e)       No Transfer of Networks Shares shall occur until the Transferee has
delivered to TerreStar a duly executed and fully completed Joinder Agreement in
the form of Exhibit B.

Section 2.2      Confirmation Letter. Upon SkyTerra’s request, TerreStar shall,
or shall cause Networks to, confirm (in writing if requested) to third parties
the arrangements of this Article II.

Section 2.3      Stockholders Agreement. The Stockholders Agreement shall
automatically terminate immediately prior to the effectiveness of the first
Transfer of Networks Shares in accordance with this Article II.

ARTICLE III.

TRANSFERS OF SKYTERRA SHARES

Section 3.1      Transfers of SkyTerra Shares. SkyTerra hereby waives all
obligations of TerreStar and its Affiliates to SkyTerra, under Sections 2.5(i)
or 4.8 of the Exchange Agreement or otherwise, that TerreStar distribute
SkyTerra Shares to TerreStar’s stockholders.

 

Section 3.2

Limitations on Transfers.

The following shall be the sole limitations on Transfers of SkyTerra Shares by
TerreStar, its Subsidiaries and, solely by virtue of their entry into agreements
pursuant to Section 3.2(d), transferees of SkyTerra Shares, and no other
limitations shall apply by virtue of any other agreement between the Parties,
but, for the avoidance of doubt, Transfers to Harbinger or the Other Investors
completed within 30 days of the date hereof shall be exempt from these
limitations:

(a)       TerreStar, its Subsidiaries and, solely by virtue of their entry into
agreements pursuant to Section 3.2(d), Transferees of SkyTerra Shares shall not
Transfer any SkyTerra Shares, SkyTerra shall have the right to decline to take
action to permit the Transfer of

 

5

 



 

--------------------------------------------------------------------------------

SkyTerra Shares, and SkyTerra may prohibit any such proposed Transfer, if, in
the reasonable determination of SkyTerra, such Transfer would cause SkyTerra to
be in material violation of any applicable state or federal laws or other
material applicable legal requirement.

(b)       SkyTerra shall be entitled to delay any action to permit the Transfer
of SkyTerra Shares, and SkyTerra may delay any such Transfer, to the extent that
regulatory approval, notification or other submission or procedure is required
as a condition to such Transfer (including, but not limited to, Federal
Communications Commission approvals (if required), and filings under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, and applicable
securities laws), until after such approval, notification or other submission or
procedure has been obtained, submitted or completed, as reasonably determined by
SkyTerra.

(c)       No Transfer of SkyTerra Shares shall be permitted unless such Transfer
is not subject to, or is effected in compliance with an exemption from the
registration requirements of, the Securities Act.

(d)       No Transfer of SkyTerra Shares may take effect earlier than the third
Business Day after written notice thereof is given to SkyTerra, which notice
shall be accompanied by an agreement to be bound by terms similar to the terms
of Exhibit B and including similar information. The parties to the proposed
Transfer shall provide to SkyTerra such information as it reasonably requests to
confirm the permissibility thereof.

Section 3.3      Effect of Transfer of SkyTerra Shares. No Transferee of the
SkyTerra Shares shall, on account of such transfer, be entitled to any rights
created under any contractual arrangement entered into prior to the date hereof,
including the Exchange Agreement. Each Party shall consider in good faith
suggestions by the other for the termination of agreements between the Parties
or their Affiliates, or provisions thereof, made impracticable or unnecessary by
virtue of Transfers of the SkyTerra Shares or Networks Shares or the
transactions contemplated by the Holder Exchange Agreements.

Section 3.4      Waiver Letter. Upon TerreStar’s request, SkyTerra shall confirm
(in writing if necessary) to third parties the waiver contained in Section 3.1.

Section 3.5      Agreement with Harbinger. SkyTerra shall promptly enter into an
agreement with Harbinger (the “Harbinger Letter Agreement”) substantially in the
form of Exhibit C hereto.

ARTICLE IV.

EXCHANGE AND REGISTRATION

Section 4.1      Exchange and Registration Rights. From time to time from the
date hereof until May 15, 2014, subject to Section 4.2, upon the request of
Transferees of Networks Shares, TerreStar shall enter into one or more Exchange
and Registration Agreements (each, a “Holder Exchange Agreement”) in the form of
Exhibit D with such Transferees, pursuant to which, subject to the terms and
conditions thereof, each such Networks Share shall be exchanged for 4.37 shares
of common stock of TerreStar (“Exchanged Shares”) (subject to adjustment for

 

6

 



 

--------------------------------------------------------------------------------

stock splits, combinations, reclassifications and similar transactions) and the
Transferees will be entitled to the registration and other rights as set forth
therein.

Section 4.2      Transfer of TGL Shares. TerreStar shall not be obligated to
consummate the closing under any Exchange and Registration Agreement unless
SkyTerra shall have previously transferred, or caused MSVIH to transfer, in
consideration thereof, all of the TGL Shares to TerreStar, or transfers or will
or will cause MSVIH to transfer the TGL Shares at such closing, free and clear
of all Liens, without additional consideration. Subject to the foregoing,
nothing herein shall prevent or delay the Transfer by SkyTerra or MSVIH of any
TGL Shares to any party at any time.

Section 4.3      Actions to Aid Exchange and Registration. Until the earlier of
May 15, 2014, and the date when no further Networks Shares are eligible for
exchange pursuant to Holder Exchange Agreements and no Exchanged Shares are
eligible for registration under the Holder Exchange Agreements, TerreStar shall
not (a) modify or permit the modification of the definitions referred to in the
definition of “TerreStar Change of Control” in any manner adverse to the
interests of the holders of Networks Shares or Exchanged Shares, (b) fail to use
commercially reasonable efforts to comply with the “current public information”
requirements of Rule 144(c) promulgated under the Securities Act, or (c) enter
into any other agreement granting registration rights which could cause the
registration under the Holder Exchange Agreements to become unavailable or which
would have a higher priority.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Section 5.1      Representation and Warranties of the Parties. Each Party
represents and warrants to the other Party as follows:

(a)       Organization and Good Standing. Such Party is an entity duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite power and authority to
consummate the transactions contemplated by this Agreement.

(b)       Authority. Such Party has all requisite power, authority and legal
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement, and the
Waiver Letter provided for in Section 3.4 in the case of SkyTerra, by such
Party, the performance of such Party’s obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action of such Party. This Agreement has been duly executed and
delivered by such Party and, assuming the due authorization, execution and
delivery of this Agreement by the other Party, constitutes a valid and binding
obligation of such Party, enforceable against such Party in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity.

(c)       No Conflict; Consents. The execution and delivery by such Party of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not

 

7

 



 

--------------------------------------------------------------------------------

(i) conflict with, violate or constitute a breach or default under the
Organizational Documents of such Party or, in any material respect, any
applicable agreement to which such Party is a party, or (ii) violate any
judgment, order, decree or Law applicable to such Party. No consent, approval,
authorization, order, filing, registration or qualification of or with any
Governmental Authority or other Person is required to be obtained in connection
with the execution and delivery of this Agreement by such Party or the
performance of such Party’s obligations hereunder.

ARTICLE VI.

INDEMNIFICATION

 

Section 6.1

Indemnification.

(a)       Subject to the limitations of this Article VI, TerreStar shall
indemnify and hold harmless SkyTerra and its officers, directors, employees,
agents, successors, assigns and Affiliates (each, an “Indemnified Party”),
against any losses, claims, damages, liabilities, actions, judgments, causes of
action, costs or expenses (collectively, “Losses”), net of amounts actually
received by the Indemnified Party in indemnification or insurance from third
parties, incurred or suffered by the Indemnified Party as a result of or
relating to any Indemnifiable Claim.

(b)       If an Indemnified Party receives notice from any third party with
respect to, or otherwise becomes aware of, an Indemnifiable Claim, then the
Indemnified Party shall promptly (but in any event no later than 5 days after
receipt of such notice) notify TerreStar thereof in writing; provided, however,
that no delay on the part of the Indemnified Party in so notifying TerreStar
shall relieve TerreStar from any obligation under this Article VI unless (and
then solely to the extent that) TerreStar is thereby prejudiced.

(c)       TerreStar shall have the right (except as otherwise provided herein)
to assume the defense of the Indemnifiable Claim with counsel of its choice, at
any time within 15 days after the Indemnified Party has given notice to
TerreStar of the Indemnifiable Claim; provided, however, that the Indemnified
Party may retain one separate counsel (i) at its sole cost and expense and
participate in the defense of the Stockholders Claim, or (ii) if the Indemnified
Party has reasonably concluded that a conflict exists between the Indemnified
Party and TerreStar that would prevent the counsel selected by TerreStar from
representing the Indemnified Party, or if the Indemnified Party has reasonably
concluded that there may be material legal defenses available to it that are
different from or additional to those available to TerreStar, in which case
TerreStar will be responsible for the cost of expense of such separate counsel
and TerreStar will not have the right to direct the defense of such action on
behalf of the Indemnified Party.

(d)       TerreStar will not, without the prior written consent of the
Indemnified Party (which consent will not be unreasonably withheld), consent to
the entry of judgment or enter into any settlement or compromise in respect of
which indemnification has been sought hereunder, unless such settlement or
compromise includes an unconditional release of the Indemnified Party and each
controlling person thereof from all liability arising out the Indemnifiable
Claim. The Indemnified Parties will not be liable for any settlement of any
action or claim effected in violation of the previous sentence. TerreStar will
not be liable for any

 

8

 



 

--------------------------------------------------------------------------------

settlement of any action or claim effected without its written consent (which
consent shall not be unreasonably withheld).

 

Section 6.2

Limitations.

(a)       In no event shall any Indemnified Party be entitled under this
Article VI to recover any punitive, incidental, consequential, indirect,
exemplary or other special damages, damages representing lost profits, revenue,
income or opportunities, business interruption, or harm to reputation, or any
similar amounts.

(b)       Indemnification pursuant to this Article VI shall be the sole and
exclusive remedy of the Indemnified Parties against TerreStar and its employees,
directors, officers, agents and other representatives in respect of any
Indemnifiable Claim.

(c)       For the avoidance of doubt, the rights of the Indemnified Parties
under Section 6.1 are personal to such Persons, may not be assigned (other than
to successor corporations) and are not intended to benefit any other Person,
including Transferees of Networks Shares.

ARTICLE VII.

GENERAL PROVISIONS

Section 7.1      Public Announcements. The Parties shall consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press release or other public statement with respect to the
transactions contemplated hereby, and shall not issue any such press release or
make any such public statement prior to such consultation, except as may be
required by applicable Law. Each Party shall be permitted to describe this
Agreement and the transactions contemplated hereby in a Current Report on Form
8-K to be filed with or furnished to the Securities and Exchange Commission, but
each Party shall provide a draft of such report to the other, with opportunity
to provide comments, prior to such filing.

Section 7.2      Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by an instrument in writing specifically designated as an
amendment hereto, signed on behalf of each Party.

Section 7.3      Fees and Expenses. Each of the Parties acknowledges and agrees
that such Party is responsible for bearing and paying its own legal fees and any
other expenses incurred in connection with negotiating, executing and
implementing this Agreement. Nothing in this Section 7.3 shall preclude a Party
from making a claim for or recovering legal expenses incurred in connection with
enforcement of its rights and remedies under this Agreement in a court of law or
other legal proceeding, arbitration or mediation.

Section 7.4      Waiver. No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties hereunder are
cumulative and

 

9

 



 

--------------------------------------------------------------------------------

are not exclusive of any rights or remedies which they would otherwise have
hereunder. Any agreement on the part of either Party to any such waiver shall be
valid only if set forth in a written instrument executed and delivered by a duly
authorized officer on behalf of such Party.

Section 7.5      Notices. All notices and other communications hereunder shall
be in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile or otherwise, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

(i)

if to TerreStar, to:

TerreStar Corporation

12010 Sunset Hills Road

Reston, VA 20910

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: David M. Wilf

 

(ii)

if to SkyTerra, to:

SkyTerra Communications, Inc.

10802 Parkridge Boulevard

Reston, VA 20191

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, NY 10036

Attention: Gregory A. Fernicola and Michael J. Zeidel

Section 7.6      Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this

 

10

 



 

--------------------------------------------------------------------------------

Agreement as if set forth herein. The word “including” and words of similar
import when used in this Agreement will mean “including, without limitation,”
unless otherwise specified.

Section 7.7      Entire Agreement. This Agreement (including the Exhibits
hereto) constitute the entire agreement, and supersede all prior written
agreements, arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the Parties with respect to the subject matter hereof and thereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any Party with respect to
the transactions contemplated hereby other than those expressly set forth herein
or in any document required to be delivered hereunder, and none shall be deemed
to exist or be inferred with respect to the subject matter hereof.
Notwithstanding any oral agreement or course of action of the Parties or their
representatives to the contrary, no Party to this Agreement shall be under any
legal obligation to enter into this Agreement unless and until this Agreement
shall have been executed and delivered by each of the Parties.

Section 7.8      No Third-Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any Person other than
the Parties and their respective successors and permitted assigns, and other
than the Indemnified Parties, any legal or equitable right, benefit or remedy of
any nature under or by reason of this Agreement.

Section 7.9      Assignment; Successors. This Agreement will bind and inure to
the benefit of the Parties and their respective successors, and permitted
assigns. No Party will assign any rights or delegate any obligations hereunder
without the consent of the other Parties. Except as otherwise expressly provided
herein, nothing in this Agreement is intended to or will confer any rights or
remedies on any Person other than the Parties and their respective successors
and permitted assigns.

Section 7.10    Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in the United States District Court for the Southern District of New
York or the applicable New York state court located in New York County (or, if
such court lacks subject matter jurisdiction, in any appropriate New York State
or federal court), this being in addition to any other remedy to which such
Party is entitled at law or in equity. Each of the Parties hereby further waives
(a) any defense in any action for specific performance that a remedy at law
would be adequate and (b) any requirement under any law to post security as a
prerequisite to obtaining equitable relief.

Section 7.11    Governing Law; Consent to JurisdictionSection 7.12   . This
Agreement shall be governed by and construed in accordance with the Law of the
State of New York without regard to any applicable principles of conflicts of
law.  Each Party agrees that, in connection with any legal suit or proceeding
arising with respect to this Agreement, it shall submit to the non-exclusive
jurisdiction of the United States District

 

11

 



 

--------------------------------------------------------------------------------

Court for the Southern District of New York or the applicable New York state
court located in New York County and agrees to venue in such courts.

Section 7.13    Severability. Whenever possible, each provision or portion of
any provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 7.14    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 7.15    Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

 

[The remainder of this page is intentionally left blank.]

 

12

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TerreStar and SkyTerra have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

 

TERRESTAR CORPORATION

 

 

By:

/s/ Jeffrey W. Epstein

 

Name: Jeffrey W. Epstein

 

Title: President

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By:

/s/ Scott Macleod

 

Name: Scott Macleod

 

Title: Executive Vice President and Chieft

 

Financial Officer

 

[Signature Page to Agreement]

 

--------------------------------------------------------------------------------

Exhibit A

Other Investors Letter Agreement

 

[Attached]

 

A-1

 



 

--------------------------------------------------------------------------------

 

September 15, 2008

 

SkyTerra Communications, Inc.

10802 Parkridge Boulevard

Reston, Virginia 20191

Attention: General Counsel

 

Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement (the “Stock Purchase
Agreement”), dated as of September 15, 2008, by and among ? (“Investor”) and
Motient Ventures Holding, Inc. (“Motient”), pursuant to which Investor will
purchase from Motient ? shares (the “Purchased Shares”) of the non-voting common
stock, par value $0.01 per share (the “Non-Voting Common Stock”) of SkyTerra
Communications, Inc. (the “Company”).

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Letter Agreement hereby agrees as
follows:

 

 

1.

Exchange of Shares.

a.         As soon as reasonably practicable following the Closing but not later
than the third business day following the Closing, the Company will exchange all
of the Purchased Shares for shares of the Company’s voting common stock, par
value $0.01 per share (the “Voting Common Stock”) on a one-for-one basis (in
each case as appropriately adjusted for any stock split, combination, capital
reorganization, reclassification, stock dividend, stock distribution or similar
event declared or effected after the date hereof) (the “Exchanged Shares”). Upon
surrender of certificates representing the shares of Non-Voting Common Stock
that are being exchanged, the Company will issue to Investor certificates
representing the appropriate number of shares of Voting Common Stock registered
in the name of such Investor or such other Person as the Stockholder may
designate. The shares of Voting Common Stock issuable upon exchange for the
shares of Non-Voting Common Stock will have been duly authorized by the Company
and, when delivered in accordance with the terms of this Letter Agreement and
upon surrender of the Purchased Shares to the Company, will be validly issued,
fully paid and nonassessable.

b.         The certificates representing the Voting Common Stock issued pursuant
to Section 1(a) will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE

 

A-2

 



 

--------------------------------------------------------------------------------

APPLICABLE SECURITIES LAWS, (II) SUCH TRANSACTION IS PURSUANT TO RULE 144,
RULE 144A OR REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(III) AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY SATISFACTORY TO THE
ISSUER, HAS BEEN DELIVERED TO THE ISSUER AND SUCH OPINION STATES THAT THE
SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

2.         Registration Rights. The Company shall enter into a registration
rights agreement with the Investor and the other investors (excluding Harbinger
Capital Partners and its affiliates) purchasing an aggregate of 6,300,000 shares
of Non-Voting Common Stock from Motient on the date hereof, with respect to the
Exchanged Shares (excluding any shares of Non-Voting Common Stock) substantially
in the form of the Registration Rights Agreement attached as Exhibit A hereto,
and such registration rights shall not obligate the Company to consummate or
assist in any underwritten offering.

3.         Company Consent. Based on the accuracy of the Investor’s
representations and warranties contained herein, the Company hereby agrees and
consents in all respects to the sale of the Purchased Shares to Investor on the
date hereof.

4.         Company Representations and Warranties. The Company hereby represents
and warrants to the Investor as follows:

a.         Authority. The Company has all requisite power, authority and legal
capacity to enter into this Letter Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Letter Agreement by the
Company, the performance of the Company’s obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action of the Company. This Letter Agreement has been duly
executed and delivered by the Company and, assuming the due authorization,
execution and delivery of this Letter Agreement by Investor, constitutes a valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to enforcement of creditors’ rights generally and by general principles
of equity.

b.         No Conflict. The execution and delivery of this Letter Agreement and
the exchange of the Purchased Shares by the Company for the Exchanged Shares
pursuant to Section 1(a) will not violate any material contract of the Company,
except as would not have a material adverse effect.

5.         Investor Representations and Warranties. Investor hereby represents
and warrants to the Company as follows:

a.         Authority. Investor has all requisite power, authority and legal
capacity to enter into this Letter Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Letter Agreement by
Investor, the performance of Investor’s obligations hereunder and the
consummation of the transactions contemplated hereby have been

 

 

A-3

 



 

--------------------------------------------------------------------------------

duly authorized by all necessary action of Investor. This Letter Agreement has
been duly executed and delivered by Investor and, assuming the due
authorization, execution and delivery of this Letter Agreement by the Company,
constitutes a valid and binding obligation of Investor, enforceable against
Investor in accordance with its terms, except as enforceability thereof may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to enforcement of creditors’ rights generally and by general
principles of equity.

b.         Investment Intent. Investor agrees that the Exchanged Shares may not
be sold, transferred, offered for sale, pledged, hypothecated or otherwise
disposed of without registration under the Securities Act of 1933 (the
“Securities Act”) and any applicable state securities laws, except pursuant to
an exemption from such registration under the Securities Act and such laws.
Investor is able to bear the economic risk of holding the Exchanged Shares for
an indefinite period (including total loss of its investment), and (either alone
or together with its representatives) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment. Investor’s acquisition of the Exchanged Shares will not
require any registration under the Securities Act.

c.         Investor’s Investigation and Reliance. Investor is a sophisticated
purchaser and has made its own investigation, review and analysis regarding the
Company and the Exchanged Shares. Investor is not relying on any statement,
representation or warranty, oral or written, express or implied, made by the
Company or its affiliates or representatives, except as expressly set forth in
this Agreement.

d.         Government Approvals. Investor’s acquisition of the Exchanged Shares
does not require the consent, approval, authorization or order of, or the
filing, registration or qualification of Investor with, any governmental
authority, except for those which have already been received or made. Investor’s
acquisition of the Exchanged Shares does not require a filing under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended from time to
time, and does not violate any rule or regulation of the Federal Communications
Commission.

e.         No Conflict. The execution and delivery of this Letter Agreement and
the exchange of the Purchased Shares by the Company for the Exchanged Shares
pursuant to Section 1(a) will not violate any material contract of the Investor,
except as would not have a material adverse effect.

f.         Company Stock Ownership. Immediately prior to Investor’s acquisition
of the Purchased Shares from Motient, Investor owned ? shares of Non-Voting
Common Stock and ? shares of Voting Common Stock. Investor is not a party to any
agreement and has no understanding or arrangement other than the Stock Purchase
Agreement and this Letter Agreement with respect to shares of the Company’s
capital stock, voting rights thereupon, economic interest therein or purchases
thereof.

g.         No Harbinger Affiliation. Investor is not a member or an affiliate of
Harbinger Capital Partners or its affiliates.

6.         Investor Acknowledgement. The Investor hereby acknowledges that it
has no rights under the Exchange Agreement among TerreStar Corporation
(“TerreStar”), Motient and

 

 

A-4

 



 

--------------------------------------------------------------------------------

the Company, dated as of May 6, 2006, and that it shall not be entitled to any
representation on the board of directors of the Company or any of its
subsidiaries, including Mobile Satellite Ventures LP (“MSV”), or to any
information rights with respect to the Company any of its subsidiaries,
including MSV, to which TerreStar or its subsidiaries would otherwise be
entitled pursuant to the such agreement.

This Letter Agreement constitutes the entire agreement among the parties hereto,
and supersedes all prior agreements and contemporaneous, arrangements,
covenants, promises, conditions, undertakings, inducements, representations,
warranties and negotiations, expressed or implied, oral or written, between the
parties to this Letter Agreement, with respect to the subject matter hereof.

 

Each of the parties hereto shall, upon request of the other party, execute and
deliver to the requesting party any additional documents and take such further
actions (including delivering instructions to any depositary or securities
intermediary) as the requesting party may deem to be necessary or desirable to
effect the transactions contemplated hereunder or to ensure compliance with the
terms hereof.

 

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and performed in such
state and without regard to the conflicts or choice of law provisions thereof
that would give rise to the application of the domestic substantive law of any
other jurisdiction.

 

This Letter Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Letter Agreement. Facsimile and electronic signatures on this Letter
Agreement shall be deemed original signatures.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

A-5

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Letter Agreement as of
the date and year first above written.

 

 

By:

 

 

 

 

 

 

 

 

Acknowledged by:

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By:

 

 

 

 

 

 

 

:

[SIGNATURE PAGE TO LETTER AGREEMENT] IMS_FOOTERDIVEND

 

--------------------------------------------------------------------------------

Exhibit A

 

Form of Registration Rights Agreement

 

--------------------------------------------------------------------------------

Exhibit B

Form of Joinder Agreement

[Attached]

--------------------------------------------------------------------------------

[Transferee’s Address]

[Date]

 

TerreStar Networks, Inc.

TerreStar Corporation

12010 Sunset Hills Road

Reston, VA 20910

 

 

Re:

Transfer of Networks Shares

 

Ladies and Gentlemen:

 

Reference is made to the Agreement for Transfer and Exchange, dated as of
September o, 2008, between TerreStar Corporation and SkyTerra Communications,
Inc. (the “Agreement”). Capitalized terms not defined herein have the meanings
set forth in the Agreement.

The undersigned (“Transferee”) wishes to acquire o Networks Shares (the
“Transferred Shares”) from o (“Transferor”; such Transfer, the “Current
Transfer”). In order to induce Networks and TerreStar to permit the Current
Transfer, Transferee hereby undertakes to be bound by Section 2.1 of the
Agreement and not to Transfer any Networks Shares other than as permitted
thereby.

Transferee represents and warrants to Networks and TerreStar as follows: (a)
Transferee is a [            ] duly organized, validly existing and in good
standing under the Laws of [

] and has all requisite power, authority to enter into this Joinder Agreement
and to consummate the Current Transfer; (b) the execution and delivery of this
Joinder Agreement by Transferee, the compliance by Transferee with the terms
hereof, and the consummation of the Current Transfer have been duly authorized
by all necessary action of Transferee; (c) this Joinder Agreement has been duly
executed and delivered by Transferee and constitutes a valid and binding
obligation of Transferee, enforceable against Transferee in accordance with its
terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to
enforcement of creditors’ rights generally and by general principles of equity;
(d) the execution and delivery by Transferee of this Joinder Agreement and
Transferee’s compliance with the terms hereof does not and will not (i) conflict
with, violate or constitute a breach or default under the Organizational
Documents of Transferee or any applicable material agreement to which Transferee
is a party, or (ii) violate any material judgment, order, decree or Law
applicable to Transferee, except in the case of (ii) or (iii) as would not have
a material adverse effect on the Transferee; (e) no consent, approval,
authorization, order, filing, registration or qualification of or with any
Governmental Authority or other Person is required to be obtained by the
Transferee in connection with the execution and delivery of this Joinder
Agreement by Transferee, the performance of Transferee’s obligations hereunder
or the consummation of the Current Transfer, other than [list applicable
governmental approvals] with respect to the Current Transfer; (f) Transferee is
not a member of Harbinger or an Affiliate of Harbinger; and (g) and Transferee
and its Affiliates do not own, and have no rights to acquire, any securities of
TerreStar or Networks having the right to vote, or securities convertible into
or exchangeable for such securities, except [      ].

 

B-1

 



 

--------------------------------------------------------------------------------

Transferee agrees to supply TerreStar and Networks such information as they may
reasonably request in order to confirm the accuracy of such representations and
warranties.

 

Very truly yours,

 

B-2

 



 

--------------------------------------------------------------------------------

Exhibit C

Form of Letter Agreement with Harbinger

[Attached]

C-1

 



 

--------------------------------------------------------------------------------

Execution Copy



 

Harbinger Capital Partners Master Fund I, Ltd.

Harbinger Capital Partners Special Situations Fund, L.P.

Harbinger Capital Partners Fund I, L.P.

Harbinger Co-Investment Fund, L.P.

555 Madison Avenue, 16th Floor

New York, New York 10022

 

September 16, 2008

 

SkyTerra Communications, Inc.

10802 Parkridge Boulevard

Reston, Virginia 20191

Attention: General Counsel

 

Gentlemen:

 

Reference is made to that certain Stock Purchase Agreement (the “Harbinger
Purchase Agreement”), dated as of September 12, 2008, by and among Harbinger
Capital Partners Master Fund I, Ltd. (“Harbinger Master”), Harbinger Capital
Partners Special Situations Fund, L.P. (“Harbinger Special” and, together with
Harbinger Master, “Harbinger”) and Motient Ventures Holding Inc. (“Motient”),
pursuant to which Harbinger will purchase from Motient 23,376,074 shares (the
“Purchased Shares”) of the non-voting common stock, par value $0.01 per share
(the “Non-Voting Common Stock”) of SkyTerra Communications, Inc. (the
“Company”).

Reference is also made to that certain Letter Agreement (the "Initial Letter
Agreement"), dated as of September 12, 2008, by and among Harbinger and the
Company, pursuant to which the Company (i) agreed to exchange the Purchased
Shares for shares of Voting Common Stock (as hereinafter defined), (ii) agreed
to amend the Registration Rights Agreements (as hereinafter defined) to include
the Purchased Shares in the definition of 'Registrable Shares', and (iii)
consented to the purchase of the Purchased Shares by Harbinger pursuant to the
Harbinger Purchase Agreement.

Reference is also made to that certain Registration Rights Agreement (the
“Registration Rights Agreement”), dated as of July 24, 2008 and as may be
amended from time to time, by and among Harbinger Master, Harbinger Special,
Harbinger Co-Investment Fund, L.P. (“Satellite Fund”), Harbinger Capital
Partners Fund I, L.P. (“Capital Fund” and, collectively with Harbinger and
Satellite Fund, the “Securityholders”) and the Company, pursuant to which the
Company has granted the Securityholders certain registration rights with respect
to certain securities issued or to be issued by the Company.

Further reference is made to that certain Exchange Agreement (the “Exchange
Agreement”), dated as of May 6, 2006, by and among TerreStar Corporation (f/k/a
Motient Corporation) (“TerreStar”), Motient and the Company pursuant to which
the Company purchased from Motient 9,034,848.51 limited partnership units of
Mobile Satellite Ventures, LP (“MSV”) and 1,572.11 shares of common stock of
Mobile Satellite Ventures GP, Inc. in exchange for 25,478,273 shares of the
Company’s Non-Voting Common Stock exchangeable in

 

C-2

 



 

--------------------------------------------------------------------------------

certain circumstances for an equal number of shares of the Company’s Voting
Common Stock (as defined below).

In consideration of the mutual covenants and agreements contained herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Letter Agreement hereby agrees as
follows:

 

1.         Other Shares. Pursuant to Section 2.6 of the Harbinger Purchase
Agreement, Harbinger has agreed to purchase from Motient an additional 250,000
shares (the "Additional Shares") of Non-Voting Common Stock. Such Additional
Shares shall be held in escrow by the Collateral Agent (as hereinafter defined)
for the benefit of Harbinger, pending receipt of the FCC Consent (as hereinafter
defined). None of the Additional Shares are being exchanged for shares of Voting
Common Stock on the date hereto.

 

2.

Exchange of Shares.

(a)       At any time and from time to time after the date of this Letter
Agreement, at the request of Harbinger or any Affiliate of Harbinger (each a
"Harbinger Affiliate" and collectively with Harbinger, each a "Stockholder"),
upon the certification of Harbinger or such Harbinger Affiliate to SkyTerra of
the representation and warranty contained in Section 4(c) with respect to such
entity as of such date, the Company will exchange all or part of the Additional
Shares for shares of the Company's voting common stock, par value $0.01 per
share (the "Voting Common Stock", and together with the Non-Voting Common Stock
, the "Common Stock") on a one-for-one basis (in each case as appropriately
adjusted for any stock split, combination, capital reorganization,
reclassification, stock dividend, stock distribution or similar event declared
or effected after the date hereof) (the "Exchanged Shares").

In the event that Harbinger is unable to obtain the consent of the Federal
Communications Commission ("FCC") authorizing Harbinger to own up to 100% of the
Common Stock of the Company (the "FCC Consent"), which is required in order for
Harbinger to take title to the Additional Shares, and the Collateral Agent (as
hereinafter defined) in possession of such Additional Shares sells some or all
of the Additional Shares to a third party (such third party, also a
"Stockholder"), then the Company agrees that at any time and from time to time,
at the request of such third party, the Company will exchange all or part of
such Additional Shares for shares of Voting Common Stock on a one-for-one basis
(in each case as appropriately adjusted for any stock split, combination,
capital reorganization, reclassification, stock dividend, stock distribution or
similar event declared or effected after the date hereof) provided that such
third party provides to SkyTerra a certification of the representations and
warranties contained in Section 4 with respect to such third party as of such
date. Upon surrender of certificates representing the shares of Non-Voting
Common Stock that are being exchanged, the Company will issue to such
Stockholder certificates representing the appropriate number of shares of Voting
Common Stock registered in the name of such Stockholder or such other Person as
the Stockholder may designate. The shares of Voting Common Stock issuable upon
exchange for the shares of Non-Voting Common Stock will have been duly
authorized by the Company and, when delivered in accordance with the terms of
this Letter Agreement and upon surrender of the Additional Shares to the
Company, will be validly issued, fully paid and nonassessable.

 

 

C-3

 



 

--------------------------------------------------------------------------------

For the purposes of this Letter Agreement, "Collateral Agent" shall mean
Goldberg, Godles, Wiener & Wright .

(b)       The certificates representing the Voting Common Stock issued pursuant
to Section 1(a) will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES
LAWS, AND MAY NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR
OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE APPLICABLE SECURITIES
LAWS, (II) SUCH TRANSACTION IS PURSUANT TO RULE 144, RULE 144A OR REGULATION S
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (III) AN OPINION OF COUNSEL,
WHICH OPINION IS REASONABLY SATISFACTORY TO THE ISSUER, HAS BEEN DELIVERED TO
THE ISSUER AND SUCH OPINION STATES THAT THE SECURITIES MAY BE TRANSFERRED
WITHOUT SUCH REGISTRATION.”

 

(c)       If the issuance of shares of Voting Common Stock to any Stockholder
pursuant to Section 1(a) would conflict with, violate or constitute a breach or
default under FCC rules or regulations to which the Company or any of its
subsidiaries is subject; violate any judgment, order, decree or law applicable
to the Company or any of its subsidiaries; or delay or otherwise adversely
impact any consent, approval, or filing of the Company or its subsidiaries with
the FCC, then the Company shall issue the maximum number of shares of Voting
Common Stock pursuant to Section 1(a) that can be issued without causing such
conflict, violation, breach, delay or adverse impact, or without receipt of such
consent or approval, or pursuant to such consent or approval.

3.         Registration Rights Agreement. As promptly as reasonably practicable,
the Company and Harbinger shall take all actions necessary to amend the
definition of “Registrable Shares” in the Registration Rights Agreement to
include the Additional Shares to be purchased by Harbinger pursuant to the
Harbinger Purchase Agreement. In the event that Harbinger is unable to obtain
the FCC Consent, and the Collateral Agent sells some or all of the Additional
Shares to a third party, the Company agrees, as promptly as reasonably
practicable following such sale, to take all actions necessary to enter into a
customary registration rights agreement with such third party, providing for a
shelf resale registration statement with respect to such Additional Shares. Such
agreement shall be in substantially the form of the registration rights
agreement being entered into by the Company with investors purchasing an
aggregate of 6,300,000 shares of the Company’s common stock from Motient
pursuant to the Letter Agreements dated the date hereof (the “Other Investors
Letter Agreement”), and such registration rights shall not obligate the Company
to consummate or assist in any underwritten offering.

 

 

C-4

 



 

--------------------------------------------------------------------------------

4.         Company Consent. The Company hereby agrees and consents in all
respects to the sale of the Additional Shares to Harbinger pursuant to the terms
and conditions of the Harbinger Purchase Agreement as such agreement is in
effect on the date hereof.

5.         Harbinger Representations and Warranties. Harbinger hereby represents
and warrants to the Company as follows:

(a) Authority. Harbinger has all requisite power, authority and legal capacity
to enter into this Letter Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Letter Agreement by
Harbinger, the performance of Harbinger’s obligations hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all necessary action of Harbinger. This Letter Agreement has been duly
executed and delivered by Harbinger and, assuming the due authorization,
execution and delivery of this Letter Agreement by the Company, constitutes a
valid and binding obligation of Harbinger, enforceable against Harbinger in
accordance with its terms, except as enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to enforcement of creditors’ rights generally and by general principles
of equity.

(b) Investment Intent. Harbinger agrees that the Additional Shares and the
Exchanged Shares may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act of 1933 (the “Securities Act”) and any applicable state securities laws,
except pursuant to an exemption from such registration under the Securities Act
and such laws. Harbinger is able to bear the economic risk of holding the
Exchanged Shares for an indefinite period (including total loss of its
investment), and (either alone or together with its representatives) has
sufficient knowledge and experience in financial and business matters so as to
be capable of evaluating the merits and risk of its investment. Harbinger’s
acquisition of the Additional Shares and the Exchanged Shares will not require
any registration under the Securities Act.

(c) Government Approvals. Harbinger’s acquisition of the Additional Shares and
the Exchanged Shares does not require the consent, approval, authorization or
order of, or the filing, registration or qualification of Harbinger with, any
governmental authority, except for those which have already been received or
made. Harbinger’s acquisition of the Additional Shares and the Exchanged Shares
does not require a filing under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended from time to time, and does not violate and rule or
regulation of the FCC.

6.         Harbinger Acknowledgement. Harbinger hereby acknowledges that it has
no rights under the Exchange Agreement (except to the extent it has any rights
in its role as a stockholder of TerreStar), and that it shall not be entitled to
any representation on the board of directors of the Company or any of its
subsidiaries, including MSV, or to any information rights with respect to the
Company any of its subsidiaries, including MSV, to which TerreStar or its
subsidiaries would otherwise be entitled pursuant to the Exchange Agreement.

7.         No Material Adverse Effect. No suit, action, investigation or other
proceeding or event arising out of, related to or in connection with any
transactions contemplated by this Letter Agreement, the Exchange Agreement, the
Initial Letter Agreement or the Other Investors Letter Agreements, including any
claims or consequences relating to or resulting from such transactions, and no
breach or violation of this Letter Agreement, the Exchange Agreement, the

 

 

C-5

 



 

--------------------------------------------------------------------------------

Initial Letter Agreement or the Other Investors Letter Agreements, shall be
deemed to constitute a breach of, or form the basis for the termination of, or
constitute or otherwise form the basis of a “Material Adverse Effect” under,
either the Master Contribution and Support Agreement, dated July 24, 2008, among
the Company, MSV, Mobile Satellite Ventures Subsidiary LLC, Harbinger, Harbinger
Capital Partners Fund I, L.P. and Harbinger Co-Investment Fund, L.P., or the
Securities Purchase Agreement, dated as of July 24, 2008, among MSV, Mobile
Satellite Ventures Finance Co., a Delaware corporation, and Harbinger.

This Letter Agreement, together with the Initial Letter Agreement, constitutes
the entire agreement among the parties hereto, and supersedes all prior
agreements and contemporaneous, arrangements, covenants, promises, conditions,
undertakings, inducements, representations, warranties and negotiations,
expressed or implied, oral or written, between the parties to this Letter
Agreement and the Initial Letter Agreement, with respect to the subject matter
hereof.

 

Each of Harbinger and its affiliates, on the one hand, and the Company, on the
other hand, shall, upon request of the other party, execute and deliver to the
requesting party any additional documents and take such further actions
(including delivering instructions to any depositary or securities intermediary)
as the requesting party may deem to be necessary or desirable to effect the
transactions contemplated hereunder or to ensure compliance with the terms
hereof.

 

This Letter Agreement shall be governed by and construed in accordance with the
laws of the State of New York applicable to contracts made and performed in such
state and without regard to the conflicts or choice of law provisions thereof
that would give rise to the application of the domestic substantive law of any
other jurisdiction.

 

This Letter Agreement may be executed in several counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same Letter Agreement. Facsimile and electronic signatures on this Letter
Agreement shall be deemed original signatures.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

C-6

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Letter Agreement as of
the date and year first above written.

 

HARBINGER CAPITAL PARTNERS MASTER FUND I, LTD.

By:

Harbinger Capital Partners Offshore

 

Manager, L.L.C., as investment Manager

By:

 

Name:

 

Title:

 

 

 

HARBINGER CAPITAL PARTNERS SPECIAL SITUATIONS FUND, L.P.

By:

Harbinger Capital Partners Special Situations

 

GP, LLC, as general partner

 

 

By:

 

Name:

 

Title:

 

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 

--------------------------------------------------------------------------------

 

HARBINGER CAPITAL PARTNERS FUND I,

L.P.

 

By:

Harbinger Capital Partners GP, LLC, as

 

General partner

 

 

By:

 

 

 

 

 

 

 

HARBINGER CO-INVESTMENT FUND, L.P.,

 

By:

Harbinger Co-Investment LP, LLC, as general partner

 

 

By:

HMC – New York, Inc., as managing member

 

 

By:

 

Name:

 

Title:

 

 

 

 

 

Acknowledged by:

 

SKYTERRA COMMUNICATIONS, INC.

 

 

By:

 

Name:

 

Title:

 

 

 

[SIGNATURE PAGE TO LETTER AGREEMENT]

 

--------------------------------------------------------------------------------

Exhibit D

 

FORM OF EXCHANGE AND REGISTRATION AGREEMENT

EXCHANGE AND REGISTRATION AGREEMENT, dated as of [          ] (this
“Agreement”), between TERRESTAR CORPORATION, a Delaware corporation
(“TerreStar”) and [ ], a [] (“Holder” and, together with TerreStar, the
“Parties”).

RECITALS

WHEREAS, TerreStar is a party to an Agreement for Transfer and Exchange (the
“Transfer Agreement”), dated as of September 12, 2008, with SkyTerra
Communications Inc., which, subject to the terms and conditions thereof, permits
MSV Investors, LLC, a Delaware limited liability company, and its transferees to
transfer the shares of common stock, par value $0.001 per share (“Networks
Common Stock”), of TerreStar Networks, Inc., a Delaware corporation
(“Networks”), owned by them, and in accordance with which Holder has acquired
and now holds [  ] shares of Networks Common Stock (the “Networks Shares”).

WHEREAS, Holder desires to exchange the Networks Shares for shares of common
stock, par value $0.01 per share, of TerreStar (“TerreStar Common Stock”), and
to have the right to register for resale of the TerreStar Common Stock it will
receive.

WHEREAS, subject to the terms thereof, the Transfer Agreement requires TerreStar
to enter into this Agreement upon the request of Holder.

AGREEMENT

In consideration of the foregoing and the mutual covenants and agreements
contained herein and in the Transfer Agreement, and intending to be legally
bound hereby, the Parties agree as follows:

ARTICLE VIII.

DEFINITIONS

 

Section 8.1

Certain Defined Terms. For purposes of this Agreement:

“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person.

“Agreement” has the meaning set forth in the preamble.

“Appraised Value” per share of TerreStar Common Stock as of a date shall mean
the value of such a share as of such date as determined by an investment bank of
nationally recognized standing reasonably selected by the Investors and
reasonably acceptable to TerreStar, except that, if the investment bank selected
by the Investors is not reasonably acceptable to

 

D-1

 



 

--------------------------------------------------------------------------------

TerreStar, and TerreStar and the Investors cannot agree on a mutually acceptable
investment bank, then TerreStar and the Investors shall each choose one such
investment bank and the respective chosen firms shall jointly select a third
investment bank, which shall make the determination. The costs and fees of each
such investment bank shall be shared equally between TerreStar, on the one hand,
and the Investors affected by the determination, on the other hand, and the
decision of the investment bank making such determination of Appraised Value
shall be final and binding on TerreStar and all affected Investors. Appraised
Value shall be determined as a pro rata portion of the value of TerreStar taken
as a whole, based on the value derived from a hypothetical sale of TerreStar as
a going concern by a willing seller to a willing buyer (neither acting under any
compulsion), without any premium or discount on account of (i) any share(s) of
TerreStar Common Stock representing a minority interest or contributing to a
controlling interest, (ii) any lack of liquidity of TerreStar Common Stock,
(iii) the fact that TerreStar Common Stock may constitute “restricted
securities” for securities law purposes or (iv) the registration and other
rights granted hereunder.

“Business Day” means any day that is not a Saturday, a Sunday or other day on
which banks are required or authorized by Law to be closed in The City of New
York.

“Closing” has the meaning set forth in Section 9.2(a).

“Closing Date” has the meaning set forth in Section 9.2(a).

“control,” including the terms “controlled by” and “under common control with,”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of a Person, whether through the
ownership of voting securities, as trustee or executor, as general partner or
managing member, by contract or otherwise.

“Current Market Price” shall mean, as of any specified date, (i) if the
TerreStar Common Stock is then listed on a national securities exchange, the
last sale price of one share of TerreStar Common Stock, regular way, on such day
on the principal stock exchange or market system on which such TerreStar Common
Stock is then listed or admitted to trading, or, if no such sale takes place on
such day, the average of the closing bid and asked prices for one share of
TerreStar Common Stock on such day as reported on such stock exchange or market
system, or (ii) if the TerreStar Common Stock is not then listed or admitted to
trading on any national securities exchange but is traded over-the-counter, the
average of the closing bid and asked prices for one share of TerreStar Common
Stock as reported on the Electronic Bulletin Board or in the National Daily
Quotation Sheets, as applicable.

“Deferral Notice” has the meaning set forth in Section 6.2(b).

“Demand Period” has the meaning set forth in Section 6.1(a).

“Encumbrance” means any charge, claim, mortgage, lien, option, pledge or
security interest, whether or not filed, recorded or otherwise perfected under
applicable Law, or any proxy, voting agreement, voting trust, or other
restriction of any kind (other than those created under applicable securities
Laws).

“Exchange” has the meaning set forth in Section 2.2.

 

 

D-2

 



 

--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Exchange Ratio” has the meaning set forth in Section 9.1.

“Fair Value” per share of TerreStar Common Stock as of any specified date shall
mean (A) if the TerreStar Common Stock is publicly traded on such date, the
Current Market Price per share, or (B) if the TerreStar Common Stock is not
publicly traded on such date, (1) the fair market value per share of TerreStar
Common Stock as determined in good faith by the Board of Directors of TerreStar
and set forth in a written notice (including the reasoning and basis for such
determination) to the Investors, or (2) if the any of the Investors objects in
writing to such price as determined by the Board of Directors within thirty (30)
days after receiving notice of same, the Appraised Value per share as of such
date.

“Governmental Authority” means any United States or non-United States national,
federal, state or local governmental, regulatory or administrative authority,
agency or commission or any judicial or arbitral body.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“Inspector” has the meaning set forth in Section 6.1(e)(ii).

“Investors” means, collectively, Holder and the “Holders” under all Other
Agreements.

“Investors Shares” means the Registrable Shares hereunder and the “Registrable
Shares” under any Other Agreement.

“Law” means any statute, law, ordinance, regulation, rule, code, injunction,
judgment, decree or order of any Governmental Authority.

“Lien” has the meaning set forth in the Transfer Agreement.

“Material Event” has the meaning set forth in Section 6.2(a)(iv).

“Networks” has the meaning set forth in the recitals.

“Networks Common Stock” means the shares of common stock, par value $0.001 per
share, of Networks.

“Networks Shares” has the meaning set forth in the recitals.

“Nonregistration Day” means, with respect to any Registrable Share, without
duplication, whether or not consecutive, any day (i) on which a Registration
Request has previously been made, (ii) which is (A) more than 30 days after the
Request Date, if no Registration Statement has been filed with respect to such
Registrable Share, or (B) more than 90 days after such Request Date, if no
Registration Statement is effective with respect to such Registrable Share,
(iii) on which no Deferral Notice is in effect, (iv) which is not in a

 

 

D-3

 



 

--------------------------------------------------------------------------------

Registration Break, (v) on which the Registrable Share is not a Cut Back
Security, (vi) on which the Registrable Share may not be sold free of volume
limitations pursuant to Rule 144 under the Securities Act and (vii) on which the
Registrable Share is not deemed to have been sold pursuant to the last sentence
of Section 6.7.

“Notice and Questionnaire” means a written notice delivered to TerreStar
containing substantially the information called for by the Form of Notice and
Questionnaire attached hereto as Exhibit A.

“Organizational Documents” of any Person means such person’s certificate of
incorporation, bylaws, limited liability company agreement, partnership
agreement or comparable documents.

“Other Agreements” means agreements, other than this Agreement, substantially in
the form of this Agreement and entered into pursuant to the Transfer Agreement.

“Other Registration End Date” means the “Registration End Date” under any Other
Agreement.

“Parties” has the meaning set forth in the preamble.

“Person” means an individual, corporation, partnership, limited liability
company, limited liability partnership, syndicate, person, trust, association,
organization or other entity, including any Governmental Authority, and
including any successor, by merger or otherwise, of any of the foregoing.

“Piggyback Cut Back Securities” has the meaning set forth in ?Section 6.3(b).

“Piggyback Registration Statement” has the meaning set forth in ?Section 6.3(a).

“Prior Registration Agreement” means a written agreement which was in effect on
September 12, 2008, obligating TerreStar to register securities with the SEC,
and as to which TerreStar is advised by its counsel that such agreement requires
TerreStar to grant priority in registration to the parties thereto over the
registration rights for Investors Shares granted in this Agreement and the Other
Agreements.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any amendment or prospectus supplement, including
post-effective amendments, and all materials incorporated by reference or
explicitly deemed to be incorporated by reference in such Prospectus.

“Records” has the meaning set forth in Section 6.1(d)(ii).

“Registrable Shares” means each TerreStar Share, from the later of the Closing
Date and May 15, 2009, provided, however, that a TerreStar Share shall cease to
be a Registrable Share when such share (i) may be sold without limitation as to
volume, manner of sale or current public information pursuant to Rule 144 under
the Securities Act or any comparable or successor rule, except that, solely for
the purpose of the right to participate in an Underwritten Offering, a

 

 

D-4

 



 

--------------------------------------------------------------------------------

TerreStar Share shall continue to be a Registrable Share after such time (but
not beyond the time specified in clause (ii) of this definition) for a period
equal to the time when a Registration Break or Deferral Notice was in effect
during the time when such share was a Registrable Share; or (ii) is sold
pursuant to an effective registration statement or pursuant to another
transaction in which the buyer of such shares receives such shares without a
restrictive legend.

“Registration Break” has the meaning set forth in Section 6.1(b).

“Registration End Date” has the meaning set forth in Section 6.1(a).

“Registration Expenses” has the meaning set forth in ?Section 6.6.

“Registration Request” has the meaning set forth in Section 6.1(a).

“Registration Statement” means a Shelf Registration Statement or a registration
statement which includes TerreStar Shares pursuant to Section 6.3.

“Representatives” means, with respect to any Person, the officers, directors,
employees, agents, accountants, advisors, bankers and other representatives of
such Person.

“Request Date” has the meaning set forth in Section 6.1(a).

 

“Required Approvals” means [

]. 1

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended.

“Shelf Registration Statement” has the meaning set forth in Section 6.1(a).

“Subsidiary” means, with respect to any Person, any other Person of which at
least 50% of the outstanding voting securities or other voting equity interests
are owned, directly or indirectly, by such first Person.

“TerreStar” has the meaning set forth in the preamble.

“TerreStar Change of Control” means any event, occurrence or circumstance which
is a “change of control” or “change in control” of TerreStar or of Networks
within the meaning of (i) the Indenture, dated as of February 14, 2007, among
Networks, as issuer, the guarantors party thereto and U.S. Bank National
Association, as trustee, (ii) the Indenture, dated February 7, 2008, among
Networks, as the issuer, TerreStar, certain subsidiaries of Networks and U.S.
Bank National Association, as trustee, (iii) the Purchase Money Credit
Agreement, dated February 5, 2008, among Networks, as the borrower, the
guarantors party thereto from time to time and U.S. Bank National Association,
as collateral agent, Harbinger Capital Partners Master Fund I, Ltd., Harbinger
Capital Partners Special Situations Fund, L.P. and EchoStar Corporation,

_________________________

1 Any approvals required by either party to be listed.

 

 

D-5

 



 

--------------------------------------------------------------------------------

as lenders, (iv) the Series B Cumulative Convertible Preferred Stock of
TerreStar or (v) the Series A Cumulative Convertible Preferred Stock of
TerreStar, in each case as amended from time to time (subject to Section 4.3(a)
of the Transfer Agreement).

“TerreStar Common Stock” has the meaning set forth in the recitals.

“TerreStar Shares” has the meaning set forth in Section 9.1.

“TGL Shares” has the meaning set forth in the Transfer Agreement.

“Transfer Agreement” has the meaning set forth in the recitals.

“Underwritten Offering” means an offering in which securities of TerreStar are
sold to one or more underwriters (as defined in Section 2(a)(11) of the
Securities Act) for resale to the public in which (a) members of senior
management of TerreStar (including the chief executive officer and chief
financial officer) fully cooperate with the underwriter(s) in connection
therewith and make themselves available to participate in “road-show” and other
customary marketing activities in such locations (domestic and foreign) as
recommended by the underwriter(s) (including one-on-one meetings with
prospective purchasers of the shares), (b) TerreStar prepares and files with the
SEC a registration statement, or preliminary and final prospectus supplements to
any Shelf Registration Statement, for use in connection therewith containing
such additional information as reasonably requested by the underwriter(s) (in
addition to the minimum amount of information required by law, rule or
regulation), (c) TerreStar causes its counsel to issue opinions of counsel, and
its independent registered public accountants to deliver letters, in form,
substance and scope as are customary in such underwritten offerings, addressed
and delivered to the underwriter(s) and the Investor(s). An offering shall not
count as an Underwritten Offering if the Investors participating therein are not
able to sell at least 50% of the Investors Shares included in such Underwritten
Offering (excluding any shares which are Cut Back Securities or “Cut Back
Securities” as defined in Other Agreements, which shall be treated as described
in Section 6.1(d)).

ARTICLE IX.

EXCHANGE OF NETWORKS SHARES

Section 9.1      Exchange of the Networks Shares. Subject to the terms and
conditions hereof, at the Closing, TerreStar shall acquire from Holder, and
Holder shall transfer to TerreStar, the Networks Shares, in exchange for a
number of shares of TerreStar Common Stock (the “TerreStar Shares”) which is the
product of the number of Networks Shares transferred by Holder to TerreStar at
the Closing and 4.37 (the “Exchange Ratio”). The Exchange Ratio shall be
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected with respect to the TerreStar Shares or the
Networks Shares between the date of the Transfer Agreement and the Closing Date.

 

Section 9.2

Closing.

(a)       The closing (the “Closing”) of the exchange of the Networks Shares for
the TerreStar Shares (the “Exchange”) shall be held at the offices of Gibson,
Dunn & Crutcher

 

 

D-6

 



 

--------------------------------------------------------------------------------

LLP, at 200 Park Avenue, New York, NY 10166, at 10:00 A.M., New York City time
on the second Business Day following the satisfaction or, to the extent
permitted by applicable Law, waiver of all conditions to the obligations of the
parties set forth in ARTICLE VII (other than such conditions as may, by their
terms, only be satisfied at the Closing or on the Closing Date), or at such
other place or at such other time or on such other date as TerreStar and Holder
mutually may agree in writing. The day on which the Closing takes place is
referred to as the “Closing Date.”

(b)       At the Closing, (i) Holder shall deliver or cause to be delivered to
TerreStar certificates representing the Networks Shares, duly endorsed in blank
or accompanied by stock powers duly endorsed in blank in proper form for
transfer, with appropriate transfer stamps, if any, affixed, and (ii) TerreStar
shall deliver or cause to be delivered to Holder certificates representing the
TerreStar Shares. TerreStar shall cause Networks to return to Holder a
certificate representing any shares of Networks Common Stock represented by the
certificates delivered by Holder which are not Networks Shares.

Section 9.3      [Restrictions on Transfers. Until May 15, 2009, Holder shall
not sell, assign, transfer, pledge, encumber, hypothecate, mortgage, sell
forward, hedge, enter into any sort of derivative contract pertaining to or
otherwise dispose of, either voluntarily or involuntarily, in whole or in part,
directly or indirectly, but not including a pledge or mortgage in favor of a
financial institution which is a bona fide lender, any of the TerreStar Shares,
or enter into any contract, option or other agreement, arrangement or
understanding to do any of the foregoing.] 2

Section 9.4      Restrictive Legend. The certificates representing the TerreStar
Shares will bear the following legend:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER [THE EXCHANGE AND REGISTRATION AGREEMENT, DATED AS OF [        ],
BETWEEN TERRESTAR CORPORATION AND [

],] THE SECURITIES ACT OF 1933, AS AMENDED, AND STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED FOR SALE, SOLD, ASSIGNED, TRANSFERRED, PLEDGED (EXCEPT TO A
FINANCIAL INSTITUTION) OR OTHERWISE DISPOSED OF UNLESS (I) REGISTERED UNDER THE
APPLICABLE SECURITIES LAWS, (II) SUCH TRANSACTION IS PURSUANT TO RULE 144,
RULE 144A, RULE 145 OR REGULATION S UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (III) AN OPINION OF COUNSEL, WHICH OPINION IS REASONABLY
SATISFACTORY TO THE COMPANY, HAS BEEN DELIVERED TO THE COMPANY AND SUCH OPINION
STATES THAT THE SECURITIES MAY BE TRANSFERRED WITHOUT SUCH REGISTRATION.”

_________________________

2 To be removed in agreements entered into after May 15, 2009.

 

 

D-7

 



 

--------------------------------------------------------------------------------

ARTICLE X.

REPRESENTATIONS AND WARRANTIES

OF TERRESTAR

TerreStar hereby represents and warrants to Holder as follows:

Section 10.1    Organization and Good Standing of TerreStar. TerreStar is a
corporation duly organized, validly existing and in good standing under the Laws
of the jurisdiction of its organization and has all requisite power and
authority to issue and sell the TerreStar Shares and to consummate the Closing.

Section 10.2    Authority. TerreStar has all requisite corporate power,
authority and legal capacity to enter into this Agreement and to consummate the
Closing and to perform its other obligations contained herein. The execution and
delivery of this Agreement by TerreStar, the performance of TerreStar’s
obligations hereunder and the consummation of the Closing have been duly
authorized by all necessary action of TerreStar. This Agreement has been duly
executed and delivered by TerreStar, and, assuming the due authorization,
execution and delivery of this Agreement by Holder, constitutes a valid and
binding obligation of TerreStar, enforceable against TerreStar in accordance
with its terms, except as enforceability thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar Laws relating to
enforcement of creditors’ rights generally and by general principles of equity.

Section 10.3    No Conflict; Consents. The execution and delivery by TerreStar
of this Agreement does not, and, assuming the receipt of the Required Approvals,
the consummation of the Closing will not (i) conflict with, violate or
constitute a breach or default under the Organizational Documents of TerreStar
or any agreement to which TerreStar is a party or to which any of the TerreStar
Shares are subject, or (ii) violate any material judgment, order, decree or Law
applicable to TerreStar. Except for the Required Approvals, no consent,
approval, authorization, order, filing, registration or qualification of or with
any Governmental Entity or other Person is required to be obtained in connection
with the execution and delivery of this Agreement by TerreStar or the
performance of TerreStar’s obligations hereunder.

Section 10.4    Shares. The TerreStar Shares have been duly authorized and, when
delivered to Holder against the Networks Shares in accordance with this
Agreement, will be validly issued, fully paid, non-assessable and free and clear
of any Encumbrance. Upon delivery to Holder of certificates representing the
TerreStar Shares at the Closing, Holder’s delivery to TerreStar of certificates
for the Networks Shares at the Closing and registration of the TerreStar Shares
and the Networks Shares in the names of Holder and TerreStar in the stock
records of TerreStar and Networks, respectively, Holder shall acquire good,
valid and marketable title to the TerreStar Shares, free and clear of any
Encumbrance other than Encumbrances created by Holder.

Section 10.5    No Brokers. No agent, broker, investment banker, financial
advisor or other Person is or shall be entitled, as a result of any action,
agreement or commitment of TerreStar or any of its Affiliates, to any broker’s,
finder’s, financial advisor’s or other similar fee or commission in connection
with the Exchange.

 

 

D-8

 



 

--------------------------------------------------------------------------------

ARTICLE XI.

REPRESENTATIONS AND WARRANTIES OF HOLDER

Holder hereby represents and warrants to TerreStar as follows:

Section 11.1    Organization and Good Standing of Holder. Holder is a o duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization and has all requisite power and authority to
own the Networks Shares and to consummate the Closing.

Section 11.2    Authority. Holder has all requisite power, authority and legal
capacity to enter into this Agreement and to consummate the Closing and to
perform its other obligations contained herein. The execution and delivery of
this Agreement by Holder, the performance of Holder’s obligations hereunder and
the consummation of the Closing have been duly authorized by all necessary
action of Holder. This Agreement has been duly executed and delivered by Holder,
and, assuming the due authorization, execution and delivery of this Agreement by
TerreStar, constitutes a valid and binding obligation of Holder, enforceable
against Holder in accordance with its terms, except as enforceability thereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar Laws relating to enforcement of creditors’ rights generally and by
general principles of equity.

Section 11.3    No Conflict; Consents. The execution and delivery by Holder of
this Agreement does not, and, assuming receipt of the Required Approvals, the
consummation of the Closing will not (i) conflict with, violate or constitute a
breach or default under the Organizational Documents of Holder or, in any
material respect, any applicable agreement to which Holder is a party or to
which any of the Network Shares or the TerreStar Shares are subject, or
(ii) violate any judgment, order, decree or Law applicable to Holder. Except for
the Required Approvals, no consent, approval, authorization, order, filing,
registration or qualification of or with any Governmental Entity or other Person
is required to be obtained in connection with the execution and delivery of this
Agreement by Holder or the performance of Holder’s obligations hereunder.

Section 11.4    Shares. Holder is the record and beneficial owner of the
Networks Shares, free and clear of any Encumbrance, except for any Encumbrance
created by the Transfer Agreement or that otherwise will be extinguished by the
Closing. Holder has the right, authority and power to sell, assign and transfer
the Networks Shares to TerreStar. Upon delivery to TerreStar of certificates for
the Networks Shares at the Closing, TerreStar’s delivery to Holder of
certificates for the TerreStar Shares at the Closing and registration of the
Networks Shares and the TerreStar Shares in the names of TerreStar and Holder in
the stock records of Networks and Holder, respectively, TerreStar, assuming it
shall have purchased the Networks Shares for value in good faith and without
notice of any adverse claim, shall acquire good, valid and marketable title to
the Networks Shares, free and clear of any Encumbrance other than Encumbrances
created by TerreStar.

Section 11.5    Investment Intent. Holder is acquiring the TerreStar Shares
either for its own account for investment purposes only and not with a view to
any public distribution thereof or with any intention of selling, distributing
or otherwise disposing of the Shares in a manner that

 

 

D-9

 



 

--------------------------------------------------------------------------------

would violate the registration requirements of the Securities Act. Holder agrees
that the TerreStar Shares may not be sold, transferred, offered for sale,
pledged, hypothecated or otherwise disposed of without registration under the
Securities Act and any applicable state securities Laws, except pursuant to an
exemption from such registration under the Securities Act and such Laws. Holder
is able to bear the economic risk of holding the TerreStar Shares for an
indefinite period (including total loss of its investment), and (either alone or
together with its Representatives) has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risk of its investment.

Section 11.6    Holder’s Investigation and Reliance. Holder is a sophisticated
purchaser and has made its own investigation, review and analysis regarding
TerreStar, Networks, the TerreStar Shares, the Networks Shares and the
transactions contemplated hereby, which investigation, review and analysis were
conducted by Holder together with expert advisors, if any, that it has engaged
for such purpose. In deciding to participate in the transactions contemplated to
be undertaken at the Closing, Holder is not relying on any statement,
representation or warranty, oral or written, express or implied, made by
TerreStar or its Affiliates or Representatives, except as expressly set forth in
this Agreement or TerreStar’s filings with the SEC. Neither TerreStar nor any of
its Affiliates or Representatives is making, directly or indirectly, any
representation or warranty with respect to any estimates, projections or
forecasts involving TerreStar and its Subsidiaries. Holder recognizes that
TerreStar may be in possession of material nonpublic information regarding
itself, Networks, the TerreStar Shares or the Networks Shares which TerreStar
has not communicated to Holder. Holder is aware that TerreStar is relying on the
truth of the representations and warranties contained in this Section 4.6.
Nothing in this Section 11.6 is intended to modify or limit any of the
representations or warranties of TerreStar set forth in Article III of this
Agreement.

Section 11.7    TerreStar Change of Control. Holder is not Harbinger Capital
Partners Master Fund I, Ltd., Harbinger Capital Partners Special Situations
Fund, L.P., or an Affiliate of either. All information provided by Holder to
TerreStar pursuant to Section 5.2 shall be true and correct.

ARTICLE XII.

COVENANTS

 

Section 12.1

Consents and Filings; Further Assurances.

(a)       TerreStar shall use commercially reasonable efforts, in cooperation
with Holder, to take, or cause to be taken, all appropriate action to do, or
cause to be done, all things necessary, proper or advisable under applicable Law
or otherwise to consummate and make effective the Closing as promptly as
practicable, including to (i) obtain from Governmental Authorities and other
Persons all consents, approvals, authorizations, qualifications and orders as
are necessary for the consummation of the Closing, including any Required
Approvals, and (ii) promptly make all necessary filings, and thereafter make any
other required submissions, with respect to this Agreement required under the
HSR Act or any other applicable Law. Holder shall be free to use for such
purposes such efforts as it deems appropriate. Any filing fees required in
connection with any such filings shall be paid by the party required to pay such
fees under applicable Law, except that any filing fees under the HSR Act shall
be paid by Holder.

 

 

D-10

 



 

--------------------------------------------------------------------------------

(b)       Nothing in ?Section 5.2(a) shall require any Party to agree or consent
to the taking or refraining from taking of any action or engaging in or
refraining from any conduct, or agreeing to any restriction, condition or
conduct, including the disposition of any asset.

Section 12.2    Information Regarding Holder. Holder shall supply to TerreStar
such information as TerreStar shall reasonably request in order to confirm that
(i) the Closing would not cause a TerreStar Change of Control and (ii) the
Closing will not require any registration under the Securities Act.

ARTICLE XIII.

REGISTRATION OF THE TERRESTAR SHARES

 

Section 13.1

Registration Request.

(a)       From the later of the Closing Date and May 15, 2009, and until May 15,
2014, if requested in writing by one or more Investors, including Holder, with
respect to, in the aggregate, not less than 4.37 million Investors Shares (as
appropriately adjusted for any stock split, combination, reorganization,
recapitalization, reclassification, stock dividend, stock distribution or
similar event declared or effected with respect to the TerreStar Shares or the
Networks Shares) (such request, a “Registration Request” and the date thereof,
the “Request Date”), which shall include a completed Notice and Questionnaire,
TerreStar shall as promptly as practicable but in any event no later than the
30th day after the Request Date file with the SEC a shelf registration statement
(the “Shelf Registration Statement”) providing for the registration of, and the
sale on a continuous or delayed basis by Holder of, the Registrable Shares to
which the Registration Request relates, pursuant to Rule 415 under the
Securities Act or any similar rule that may be adopted by the SEC. TerreStar
shall use commercially reasonable efforts to cause the Shelf Registration
Statement to become or be declared effective under the Securities Act as
promptly as practicable but in no event later than 90 days after the Request
Date and to keep the Shelf Registration Statement continuously effective until
the earlier of (i) the time when all TerreStar Shares included on such Shelf
Registration Statement are no longer Registrable Shares and (ii) the time when a
Registration Statement has been in effect with respect to the Registrable Shares
for periods totaling 1 year, not counting toward such year (A) any periods when
a Deferral Notice is in effect or (B) any Registration Break (such date, the
“Registration End Date”). Commercially reasonable efforts shall be deemed to
have been used notwithstanding an inability to have the Shelf Registration
Statement declared or kept effective due to an inability to obtain the consent
of TerreStar’s accountants if TerreStar acts in good faith and after the use of
commercially reasonable efforts to obtain such consent by TerreStar.

(b)       TerreStar may, at its option, decline to make available a Shelf
Registration Statement during the period starting on any Other Registration End
Date and ending on the earlier of (i) 3 months following such Other Registration
End Date and (ii) the date when TerreStar shall file with the SEC any
registration statement with respect to any of its securities (such a period, a
“Registration Break”). If the 30- or 90-day period following the Request Date
referred to in Section 6.1(a) expires during a Registration Break, TerreStar’s
applicable obligation under Section 6.1(a) following the end of such 30- or
90-day period shall commence immediately upon the end of the Registration Break;
any period of time that has elapsed between a Request Date and the start of such
Registration Break shall count toward the 30- or 90-day

 

 

D-11

 



 

--------------------------------------------------------------------------------

period referred to in Section 6.1(a). If a Registration Statement became
effective and then ceased to be effective due to a Registration Break, TerreStar
shall be obligated to use commercially reasonable efforts cause the applicable
Registration Statement to become or be declared effective under the Securities
Act by the end of the Registration Break.

(c)       TerreStar shall cause the Shelf Registration Statement and the related
Prospectus and any amendment or supplement thereto, as of the effective date of
the Shelf Registration Statement or such amendment or supplement, (i) to comply
in all material respects with the applicable requirements of the Securities Act;
and (ii) not to contain any untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary in order to make the
statements therein (in the case of the Prospectus, in the light of the
circumstances under which they were made) not misleading, and TerreStar shall
furnish to Holder copies of any supplement or amendment upon the request of
Holder prior to its being used or promptly following its filing with the SEC;
provided, however, that TerreStar shall have no obligation to deliver to Holder
copies of any amendment consisting exclusively of an Exchange Act report or
other Exchange Act filing otherwise publicly available on TerreStar’s website
(except in such instances in which TerreStar is correcting a material
misstatement in any Registration Statement or Prospectus with respect to
Holder’s shares of TerreStar Common Stock pursuant to Sections 6.2(a)(iv) and
(ix)). If the Shelf Registration Statement, as amended or supplemented from time
to time, ceases to be effective for any reason prior to the Registration End
Date, TerreStar shall use commercially reasonable efforts, subject to Section
6.2(b), to obtain the prompt withdrawal of any order suspending the
effectiveness thereof.

(d)       In the event that the SEC requires TerreStar, or counsel for TerreStar
in good faith (after consultation with the SEC) advises that the SEC would
require TerreStar, to reduce the amount of TerreStar securities to be included
in a Shelf Registration Statement in order to allow TerreStar to have such sales
be treated as secondary sales with respect to such Shelf Registration Statement
so that not all Investors Shares and other TerreStar securities entitled by
binding agreements in effect on September 12, 2008 to be included in such Shelf
Registration Statement may be so included, then, if Holder consents in writing
to be named as an “underwriter” in such Shelf Registration Statement, TerreStar
shall be obligated to include in such Shelf Registration Statement any
Registrable Shares requested to be included therein by Holder, and comply with
the requirements of Section 6.1(e); if Holder does not consent in writing to be
named as an “underwriter” in such Shelf Registration Statement, then, TerreStar
shall be obligated to include in such Shelf Registration Statement (which may be
a subsequent Registration Statement if TerreStar needs to withdraw the initial
Registration Statement and re-file a new Registration Statement in order to rely
on Rule 415 under the Securities Act and have such sales be treated as secondary
sales) only such limited portion of the securities otherwise entitled to be
included in the Shelf Registration Statement as the SEC shall or would permit.
Any Registrable Shares that are excluded in accordance with the foregoing terms
are hereinafter referred to as “Cut Back Securities.” In the event there are Cut
Back Securities, the right to be included in the Registration Statement shall be
allocated first, to any persons entitled to register securities pursuant to
Prior Registration Agreements, and second, among the Investors, pro rata based
on the percentage of such securities requested to be included therein or as
TerreStar and the Investors may otherwise agree. To the extent Cut Back
Securities exist, at the option of the Investors, TerreStar shall use
commercially reasonable efforts to take one or more of the following actions:
(i) re-file such Shelf Registration Statement on Form S-1 in order to register

 

 

D-12

 



 

--------------------------------------------------------------------------------

any Cut Back Securities (and withdraw the initially filed Shelf Registration
Statement or amend it, as required) if such re-filing will permit TerreStar to
rely on Rule 415 under the Securities Act and have such sales be treated as
secondary sales with respect to such Shelf Registration Statement; (ii) conduct
one additional Underwritten Offering in addition to that provided for in Section
6.2(h) for all Investors who wish to participate therein on the terms set forth
in Section 6.2(h); and (iii) register the Cut Back Securities in accordance with
the provisions of this Section 6.1 and Section 6.2 promptly when eligible to do
so under applicable federal securities Law, subject to the allocation set forth
above, as TerreStar and its securities counsel reasonably determine (in
consultation with the Investors and their securities counsel), in each case,
unless the Cut Back Securities cease to be Registrable Shares.

(e)       If Holder elects to be named as an “underwriter” in any Shelf
Registration Statement pursuant to Section 6.1(c), then TerreStar shall:

(i)        cooperate with any reasonable due diligence investigation undertaken
by Holder, Holder’s counsel and any attorney, accountant or other agent retained
by Holder in connection with the filing of the Shelf Registration Statement and
the sale of Registrable Shares thereunder, including making available any
documents and information reasonably requested by Holder and its Representatives
and making available members of TerreStar’s senior management for discussions
with Holder;

(ii)       make available for inspection by Holder, and any attorney, accountant
or other agent retained by such Holder (collectively, the “Inspectors”), all
financial and other records, pertinent corporate documents and properties of
TerreStar and any of its subsidiaries (collectively, the “Records”) as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the officers, directors and employees of TerreStar to
supply all information reasonably requested by any such Inspector in connection
with any registration hereunder, provided, however, that (i) in connection with
any such inspection, any such Inspectors shall cooperate to the extent
reasonably practicable to minimize any disruption to the operation by TerreStar
of its business, and (ii) Records and information obtained hereunder shall be
used by such Inspectors only to exercise their due diligence responsibility; and

(iii)      use commercially reasonable efforts to furnish to Holder a signed
counterpart, addressed to such Holder of (i) an opinion or opinions of counsel
to TerreStar and (ii) a comfort letter or comfort letters from TerreStar’s
independent public accountants pursuant to Statement on Auditing Standards No.
72, each in customary form and covering such matters of the type customarily
covered by opinions or comfort letters, as the case may be, as each such Holder
and the managing underwriter, if any, reasonably requests.

 

Section 13.2

Procedures.

 

(a)

TerreStar shall:

 

 

D-13

 



 

--------------------------------------------------------------------------------

(i)        prepare and file with the SEC the Shelf Registration Statement on any
form which may be utilized by TerreStar and which shall permit the disposition
of the Registrable Shares covered by the Shelf Registration Statement in
accordance with the intended method or methods thereof, as specified in writing
by Holder, and use commercially reasonable efforts to cause the Shelf
Registration Statement to become effective in accordance with Section 6.1(a);

(ii)       before filing the Shelf Registration Statement or Prospectus or any
amendments or supplements thereto with the SEC, furnish to Holder copies of all
such documents proposed to be filed and consider for inclusion in such document
when so filed with the SEC such comments as Holder shall have proposed within 3
Business Days of the delivery of such copies to Holder; provided, that if Holder
elects to be named as an “underwriter” in any Shelf Registration Statement
pursuant to Section 6.1(c), then TerreStar shall be obligated to include
Holder’s comments in such Shelf Registration Statement or Prospectus, except
that TerreStar shall not be required to include such Holder’s comments in such
Shelf Registration Statement or Prospectus that are not, in the reasonable
advice of nationally-recognized counsel for TerreStar experienced in such
matters, advisable;

(iii)      use commercially reasonable efforts to prepare and file with the SEC
such amendments and post-effective amendments to the Shelf Registration
Statement and file with the SEC any other required document as may be necessary
to keep the Shelf Registration Statement continuously effective until the
Registration End Date; cause the related Prospectus to be supplemented by any
required prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 (or any similar provisions then in force) under the Securities Act; and
comply with the provisions of the Securities Act applicable to it with respect
to the disposition of all Registrable Shares covered by the Shelf Registration
Statement in accordance with the intended methods of disposition by Holder set
forth in the Shelf Registration Statement as so amended or such Prospectus as so
supplemented;

(iv)      promptly notify Holder (A) when the Shelf Registration Statement or
the Prospectus included therein or any amendment or supplement to the Prospectus
or post-effective amendment has been filed with the SEC, and, with respect to
the Shelf Registration Statement or any post-effective amendment, when the same
has become effective, (B) of any request, following the effectiveness of the
Shelf Registration Statement, by the SEC or any other Governmental Authority for
amendments or supplements to the Shelf Registration Statement or related
Prospectus, (C) of the issuance by the SEC of any stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation or written
threat of any proceedings for that purpose, (D) of the receipt by TerreStar of
any notification with respect to the suspension of the qualification of the
Registrable Shares for sale in any jurisdiction or the initiation or written
threat of any proceeding for such purpose, (E) of the occurrence of (but not the
nature of or details concerning) any event or the existence of any fact (a
“Material Event”) as a result of which the Shelf Registration Statement shall
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, or any Prospectus shall contain any untrue

 

 

D-14

 



 

--------------------------------------------------------------------------------

statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (F) of the
determination by TerreStar that a post-effective amendment to the Shelf
Registration Statement will be filed with the SEC, which notice may, at the
discretion of TerreStar (or as required pursuant to Section 6.2(b)), state that
it constitutes a Deferral Notice, in which event the provisions of Section
6.2(b) shall apply or (G) at any time when a Prospectus is required to be
delivered under the Securities Act, that the Shelf Registration Statement,
Prospectus, Prospectus amendment or supplement or post-effective amendment does
not conform in all material respects to the applicable requirements of the
Securities Act and the rules and regulations of the SEC thereunder;

(v)       use commercially reasonable efforts to register or qualify, or
cooperate with Holder and its counsel in connection with the registration or
qualification of, such Registrable Shares for offer and sale under the
securities or blue sky Laws of such jurisdictions as Holder reasonably requests
in writing, to the extent required by Law, and do any and all other acts or
things reasonably necessary or advisable to enable the offer and sale in such
jurisdictions of such Registrable Shares; prior to any public offering of the
Registrable Shares pursuant to the Shelf Registration Statement, subject to
Section 6.2(b), use commercially reasonable efforts to keep each such
registration or qualification (or exemption therefrom) effective until the
Registration End Date in connection with Holder’s offer and sale of Registrable
Shares pursuant to such registration or qualification (or exemption therefrom)
and do any and all other acts or things reasonably necessary or advisable to
enable the disposition in such jurisdictions of such Registrable Shares in the
manner set forth in the Shelf Registration Statement and the related Prospectus,
to the extent required by Law; provided, that TerreStar will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process or to taxation in any such jurisdiction where it is not then so subject;

(vi)      use commercially reasonable efforts to prevent the issuance of, and if
issued, to obtain the withdrawal of any order suspending the effectiveness of
the Shelf Registration Statement or any post-effective amendment thereto, and to
lift any suspension of the qualification of Registrable Shares for sale in any
jurisdiction in which they have been qualified for sale, in each case at the
earliest practicable date;

(vii)     if reasonably requested by Holder, promptly incorporate in a
prospectus supplement or post-effective amendment to the Shelf Registration
Statement such information that Holder shall, on the basis of advice of
nationally-recognized counsel experienced in such matters, determine to be
required to be included therein by applicable Law and make any required filings
of such prospectus supplement or such post-effective amendment; provided, that
TerreStar shall not be required to take any actions under this Section
6.2(a)(vii) that are not, in the reasonable advice of nationally-recognized
counsel for TerreStar experienced in such matters, in compliance with applicable
Law;

 

 

D-15

 



 

--------------------------------------------------------------------------------

(viii)    promptly furnish to Holder, upon its request and without charge, at
least 1 conformed copy of the Shelf Registration Statement and any amendments
thereto, including financial statements but excluding schedules, all documents
incorporated or deemed to be incorporated therein by reference and all exhibits;
provided, however, that TerreStar shall have no obligation to deliver to Holder
a copy of any amendment consisting exclusively of an Exchange Act report or
other Exchange Act filing otherwise publicly available on TerreStar’s website;

(ix)      while the Shelf Registration Statement is in effect, deliver to Holder
in connection with any sale of Registrable Shares pursuant to the Shelf
Registration Statement, upon its request and without charge, as many copies of
the Prospectus relating to such Registrable Shares (including each preliminary
prospectus) and any amendment or supplement thereto as Holder may reasonably
request; and TerreStar hereby consents (except during such periods that a
Deferral Notice is outstanding and has not been revoked) to the use of such
Prospectus or each amendment or supplement thereto by Holder in connection with
any offering and sale of the Registrable Shares covered by such Prospectus or
any amendment or supplement thereto in the manner set forth therein; and

(x)       cooperate with Holder to facilitate the timely preparation and
delivery of certificates representing Registrable Shares to be sold pursuant to
the Shelf Registration Statement free of any restrictive legends and in such
denominations and registered in such names as Holder may request in writing at
least two business days prior to sales of Registrable Shares pursuant to the
Shelf Registration Statement.

(b)       Upon (A) the issuance by the SEC of a stop order suspending the
effectiveness of the Shelf Registration Statement or the initiation of
proceedings with respect to the Shelf Registration Statement under section 8(d)
or 8(e) of the Securities Act, (B) the occurrence of any event or the existence
of any Material Event as a result of which the Shelf Registration Statement
shall contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, or any Prospectus shall contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, or (C) a determination by
TerreStar’s Board of Directors that, prior to the effective date of any Shelf
Registration Statement, effecting the registration would adversely affect an
offering of securities of TerreStar the preparation of which has then been
commenced, or that TerreStar is in possession of material non-public information
the disclosure of which would not be in the best interest of TerreStar,
TerreStar will give notice to Holder that the availability of the Shelf
Registration Statement is suspended for a period not to exceed 45 days (a
“Deferral Notice”). Upon receipt of any Deferral Notice, Holder shall not sell
any Registrable Shares pursuant to the Shelf Registration Statement until
Holder’s receipt of copies of the supplemented or amended Prospectus provided
for in clause (i) above, or until it is advised in writing by TerreStar that the
Prospectus may be used, and has received copies of any additional or
supplemental filings that are incorporated or deemed incorporated by reference
in such Prospectus. TerreStar will use commercially reasonable efforts to ensure
that the use of the Prospectus may be resumed (x) in the case of clause (A)
above, as promptly as practicable, (y) in the case of clause (B) above, as

 

 

D-16

 



 

--------------------------------------------------------------------------------

soon as, in the sole judgment of TerreStar, public disclosure of such Material
Event would not be prejudicial to or contrary to the interests of TerreStar or,
if necessary to avoid unreasonable burden or expense, as soon as practicable
thereafter and (z) in the case of clause (C) above, as soon as, in the
discretion of TerreStar, such suspension is no longer appropriate. TerreStar
shall not issue in excess of 2 Deferral Notices in any 365 day period, and shall
not issue any Deferral Notice within 60 days of any other Deferral Notice.

(c)       Upon receipt of a Deferral Notice, Holder shall forthwith discontinue
(and cause any placement or sales agent or underwriters acting on its behalf to
discontinue) the disposition of Registrable Shares pursuant to the Shelf
Registration Statement until Holder (i) shall have received copies of such
amended or supplemented Prospectus and, if so directed by TerreStar, Holder
shall deliver to TerreStar all copies, other than permanent file copies, then in
Holder’s possession of the Prospectus covering such Registrable Shares at the
time of receipt of such notice or (ii) shall have received notice from TerreStar
that the disposition of Registrable Shares pursuant to the Shelf Registration
Statement may continue.

(d)       TerreStar may require Holder to furnish to TerreStar such information
regarding Holder and its intended method of distribution of such Registrable
Shares as TerreStar may from time to time reasonably request in writing, but
only to the extent that such information is required in order to comply with the
Securities Act or other applicable Law. Holder shall notify TerreStar as
promptly as practicable of any inaccuracy or change in information previously
furnished by Holder to TerreStar or of the occurrence of any event in either
case as a result of which any Prospectus relating to such registration contains
or would contain an untrue statement of a material fact regarding Holder or
Holder’s intended method of disposition of such Registrable Shares or omits to
state any material fact regarding Holder or Holder’s intended method of
disposition of such Registrable Shares required to be stated therein or
necessary to make the statements therein not misleading, and promptly to furnish
to TerreStar any additional information required to correct and update any
previously furnished information or required so that such Prospectus shall not
contain, with respect to Holder or the disposition of such Registrable Shares,
an untrue statement of a material fact or omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading.

(e)       TerreStar shall comply with all applicable rules and regulations of
the SEC and make generally available to its securityholders earning statements
satisfying the provisions of section 11(a) of the Securities Act and Rule 158
thereunder (or any similar rule promulgated under the Securities Act) no later
than (i) 40 days after the end of any 12-month period (or 60 days after the end
of any 12-month period if such period is a fiscal year) if TerreStar is at such
time an “accelerated filer” and (ii) 45 days after the end of any 12-month
period (or 90 days after the end of any 12-month period if such period is a
fiscal year) if TerreStar is not an “accelerated filer” commencing on the first
day of the first fiscal quarter of TerreStar commencing after the effective date
of the Shelf Registration Statement, which statements shall cover said 12-month
periods.

(f)        TerreStar shall use commercially reasonable efforts to provide such
information as is required for any filings required to be made with FINRA.

 

 

D-17

 



 

--------------------------------------------------------------------------------

(g)       TerreStar shall enter into customary agreements and use commercially
reasonable efforts to take all other necessary and lawful actions in connection
therewith in order to expedite or facilitate disposition of the Registrable
Shares.

(h)       If requested by Investors holding more than one-third of the
then-outstanding Investors Shares, there shall be a single Underwritten Offering
(for this Agreement and all Other Agreements together) for all Investors who
wish to participate therein, apart from the one additional Underwritten Offering
provided for in Section 6.1(d). The Underwritten Offering may be effected as a
take-down off of any Shelf Registration Statement or, if unavailable, pursuant
to the filing by TerreStar of a new Registration Statement or the combination of
one or more Shelf Registration Statements. The Investor or Investors requesting
the Underwritten Offering shall have the right to select the managing
underwriter(s) to administer the Underwritten Offering, subject to the prior
approval of TerreStar, which approval shall not be unreasonably withheld,
conditioned or delayed. TerreStar agrees to enter into such agreements
(including underwriting agreements in customary form), and take all such other
actions as the Investor or the underwriter(s) reasonably request in order to
expedite or facilitate the Underwritten Offering (including causing senior
management and other Company personnel to cooperate with the Investors and the
underwriter(s) in connection with performing due diligence). TerreStar shall pay
for all Registration Expenses incident to such Underwritten Offering pursuant to
Section 6.6, but not including any underwriting discounts or commissions
incurred by the Investors in such Underwritten Offering. In the event there is a
second Underwritten Offering pursuant to Section 6.1(d), or if an attempted
Underwritten Offering is not counted as a result of the last sentence of the
definition of such term, TerreStar shall not be obligated to permit the second
or replacement Underwritten Offering until 9 months following the completion of
the first or attempted Underwritten Offering.

Section 13.3

Piggyback Registration.

(a)       If, on any Nonregistration Day or during a Registration Break or any
period during which a Deferral Notice is in effect, TerreStar desires to file
any registration statement under the Securities Act for purposes of effecting an
underwritten (i) primary public offering by TerreStar or (ii) public offering by
another holder of TerreStar Common Stock (excluding, in each case, registration
statements relating to any employee benefit plan or a corporate reorganization
or other transaction covered by Rule 145 promulgated under the Securities Act,
or a registration on any registration form which does not permit secondary
sales), or providing for the registration of, and the sale on a continuous or
delayed basis TerreStar Common Stock pursuant to Rule 415 under the Securities
Act or any similar rule that may be adopted by the SEC, by TerreStar or another
holder of TerreStar Common Stock (each, a “Piggyback Registration Statement”),
TerreStar will provide at least 15 days prior notice to Holder and SkyTerra and
will afford Holder an opportunity to include in such registration statement all
or any part of the Registrable Shares. If Holder desires to include in any such
registration statement all or any part of the Registrable Shares, Holder shall,
within 10 days after receipt of such notice, so notify TerreStar, and in such
notice shall inform TerreStar of the number of Registrable Shares such Holder
wishes to include in such registration statement. If Holder decides not to
include all of its Registrable Shares in any such registration statement
thereafter filed by TerreStar, Holder shall nevertheless continue to have the
right to include any Registrable Shares in any subsequent registration statement
or registration statements as may be

 

 

D-18

 



 

--------------------------------------------------------------------------------

filed by TerreStar with respect to such offerings of its securities, all upon
the terms and conditions set forth herein.

(b)       In the event that the SEC requires TerreStar, or counsel for TerreStar
in good faith (after consultation with the SEC) advises that the SEC would
require TerreStar to reduce the amount of TerreStar securities to be included in
a Piggyback Registration Statement in order to allow TerreStar to rely on Rule
415 under the Securities Act and have such sales be treated as secondary sales
with respect to such registration statement, then, if Holder consents in writing
to be named as an “underwriter” in such registration statement, TerreStar shall
be obligated to include in such registration statement any Registrable Shares
requested to be included therein by Holder, and comply with the requirements of
Section 6.1(e) (it being understood that TerreStar shall not be obligated to
delay the securities offering pursuant to the Piggyback Registration Statement
in order to permit the completion of the activities referred to in such
Section); if Holder does not consent in writing to be named as an “underwriter”
in such registration statement, then TerreStar shall be obligated to include in
such registration statement (which may be a subsequent Registration Statement if
TerreStar needs to withdraw the initial Registration Statement and re-file a new
Registration Statement in order to rely on Rule 415 under the Securities Act and
have such sales be treated as secondary sales) only such limited portion of the
securities otherwise entitled to be included therein as the SEC shall or, based
on the advice of TerreStar’s counsel, would permit. Any Registrable Shares that
are excluded in accordance with the foregoing terms are hereinafter referred to
as “Piggyback Cut Back Securities.” In the event there are Piggyback Cut Back
Securities, the right to be included in the Registration Statement shall be
allocated first, to the parties entitled to request that such registration
statement be filed and any persons entitled to register securities pursuant to
Prior Registration Agreements, and second, to the Investors, pro rata based on
the percentage of such securities owned by them and requested to be included
therein (or as may otherwise be agreed by TerreStar and the Investors).

(c)       In the event TerreStar gives notice under this Section 6.3, the right
of Holder to include Registrable Shares to be included in a registration
statement pursuant to this Section 6.3, if it is an underwritten offering, shall
be conditioned upon Holder’s participation in such underwriting and the
inclusion of the Registrable Shares in the underwriting to the extent provided
herein. If Holder proposes to distribute Registrable Shares through such
underwriting, it shall enter into an underwriting agreement in customary form
with the managing underwriter or underwriters selected for such underwriting.
Notwithstanding any other provision of this Agreement, if the managing
underwriters determine in good faith that marketing factors require a limitation
of the number of shares to be underwritten, then the managing underwriters may
exclude shares (including Registrable Shares) from the registration and the
underwriting, and the number of shares that may be included in the registration
and the underwriting shall be allocated, first, to TerreStar and any persons
entitled to register securities pursuant to Prior Registration Agreements and
second, to Holder and other Investors on a pro rata basis (or as otherwise
agreed by the Investors and TerreStar). If Holder disapproves of the terms of
any such underwriting, Holder may elect to withdraw therefrom by notice to
TerreStar and the underwriter, delivered at least 10 days prior to the effective
date of the registration statement; provided, however, such 10-day deadline
shall not apply if at the time of such withdrawal, Holder has learned of a
material adverse change in the condition, business or prospects of TerreStar not
known to Holder at the time of its request for such registration and has
withdrawn

 

 

D-19

 



 

--------------------------------------------------------------------------------

its request for registration with reasonable promptness after learning of such
material adverse change. Any Registrable Shares excluded or withdrawn from such
underwriting shall be excluded and withdrawn from the registration.

Section 13.4    Holder’s Obligations. Holder shall not be entitled to sell any
Registrable Shares pursuant to a Registration Statement or to receive a
Prospectus relating thereto unless Holder has furnished TerreStar with a Notice
and Questionnaire as required pursuant to Section 6.1 (including the information
required to be included in such Notice and Questionnaire) and the information
set forth in the next sentence. Holder shall promptly furnish to TerreStar all
information required to be disclosed in order to make the information previously
furnished to TerreStar by Holder not misleading and any other information
regarding Holder and the distribution of such Registrable Shares as may be
required to be disclosed in a Registration Statement under applicable Law or
pursuant to SEC comments. Holder shall not sell any Registrable Shares pursuant
to a Registration Statement without delivering, or causing to be delivered, a
Prospectus to the purchaser thereof and, following termination of the
effectiveness of the Registration Statement, shall notify TerreStar, within 10
Business Days of a request by TerreStar, of the amount of Registrable Shares
sold pursuant to such Registration Statement and, in the absence of a response,
TerreStar may assume that all of Registrable Shares were so sold.

Section 13.5    Holdback Agreements. To the extent requested in writing by a
managing underwriter, if any, of any registration effected pursuant to Section
6.1 or 6.3 which includes Registrable Shares, Holder shall not sell, transfer,
sell forward, hedge, enter into any sort of derivative contract pertaining to or
otherwise or otherwise dispose of, including in any sale pursuant to Rule 144
under the Securities Act, any TerreStar Shares, or any other equity security of
TerreStar or any security convertible into or exchangeable or exercisable for
any equity security of TerreStar other than as part of such underwritten public
offering during the time period reasonably requested by the managing
underwriter, not to exceed 90 days, provided that all of the executive officers
and directors of TerreStar enter into similar lock-up agreements of no shorter
duration. For the avoidance of doubt, if Holder does not participate in such an
underwritten offering, Holder will not be obligated to execute a lock-up
agreement or otherwise be bound by these restrictions.

Section 13.6    Registration Expenses. TerreStar shall bear and pay or cause to
be paid promptly upon request being made therefor all expenses incident to
TerreStar’s performance of or compliance with this ARTICLE VI, including, but
not limited to, (a) all SEC and any FINRA registration and filing fees and
expenses, (b) all fees and expenses in connection with the qualification of the
Registrable Shares for offering and sale under the securities and blue sky Laws
referred to in Section 6.2(a)(v), including reasonable fees and disbursements of
one counsel for the placement agent or underwriters, if any, in connection with
such qualifications, (c) all expenses relating to the preparation, printing,
distribution and reproduction of the Shelf Registration Statement, the related
Prospectuses, each amendment or supplement to each of the foregoing, the
certificates representing the Registrable Shares and all other documents
relating hereto, (d) fees and expenses of the transfer agent for the TerreStar
Common Stock, (e) fees, disbursements and expenses of counsel and independent
certified public accountants of TerreStar (including the expenses of any reports
required by the Securities Act or the rules and regulations thereunder to be
included or incorporated by reference in the Shelf Registration Statements or
“cold comfort” letters required by or incident to such performance and
compliance) and (f) fees, expenses and disbursements of any other Persons,
including special experts, retained by

 

 

D-20

 



 

--------------------------------------------------------------------------------

TerreStar in connection with such registration (collectively, the “Registration
Expenses”). To the extent that any Registration Expenses are incurred, assumed
or paid by Holder or any underwriter or placement agent therefor, TerreStar
shall reimburse such Person for the full amount of the Registration Expenses so
incurred, assumed or paid promptly after receipt of a documented request
therefor. Notwithstanding the foregoing, the Investors shall pay all
underwriting discounts and commissions and placement agent fees and commissions
attributable to the sale of Investors Shares and the fees and disbursements of
advisors or experts retained by the Investors (severally or jointly), but
TerreStar shall pay for the fees and expenses of one counsel for the Investors
in any Underwritten Offering, not to exceed $150,000.

Section 13.7    Penalties. TerreStar shall pay to Holder, within 5 Business Days
after the end of each calendar month in which a Nonregistration Day occurs (or,
if the determination of the Fair Value of TerreStar Common Stock requires the
determination of its Appraised Value, within 5 Business Days after such
determination), an amount, in cash, equal to 0.25% multiplied by the Fair Value
per share of TerreStar Common Stock on the last trading day of such month
multiplied by the number of Nonregistration Days in such month multiplied by the
weighted average number of Registrable Shares to which such Nonregistration Days
relate divided by the number of calendar days in such month. Solely for the
purposes of the calculation of this penalty (and not for any other purpose under
this Agreement), if Holder becomes permitted to sell Registrable Shares pursuant
to Rule 144, then the number of Registrable Shares shall be reduced on each day
by the number which Holder could have sold pursuant to Rule 144 if, on each day
when it was so eligible, it had sold a number of Registrable Shares equal to (a)
the number of shares of TerreStar Common Stock permitted to be sold by it
pursuant to Rule 144 multiplied by (b) the number of Registrable Shares then
owned by Holder divided by (c) the total number of shares of TerreStar Common
Stock then owned by Holder.

 

Section 13.8

Indemnification.

(a)       TerreStar shall indemnify and hold harmless Holder, the directors,
officers, employees and Affiliates of Holder and each person who controls Holder
within the meaning of either the Securities Act or the Exchange Act against any
and all losses, claims, damages or liabilities, joint or several, to which they
or any of them may become subject under the Securities Act, the Exchange Act or
other applicable Law, at common law or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon any untrue statement or alleged untrue statement of a material
fact contained in any Registration Statement or any prospectus forming part
thereof or in any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in the case of
any prospectus, in the light of the circumstances under which they were made,
not misleading, and agrees to reimburse each such indemnified party, as
incurred, for any legal or other expenses reasonably incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that TerreStar will not be liable in any
such case to the extent that any such loss, claim, damage or liability arises
out of or is based upon any such untrue statement or alleged untrue statement or
omission or alleged omission from any such document, in reliance upon and in
conformity with information provided by any Investor in writing (whether in its
Notice and Questionnaire or otherwise). This indemnity agreement will be in
addition to any liability that TerreStar may otherwise have.

 

 

D-21

 



 

--------------------------------------------------------------------------------

(b)       Holder shall indemnify and hold harmless TerreStar, each of its
directors, each of its officers, and each person, if any, who controls TerreStar
within the meaning of either the Securities Act or the Exchange Act, against any
and all losses, claims, damages or liabilities, joint or several, to which
TerreStar may become subject under the Securities Act, the Exchange Act or other
applicable Law, at common law or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon any untrue statement or alleged untrue statement of a material fact
contained in any Registration Statement or any prospectus forming part thereof
or in any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in the case of any
prospectus, in the light of the circumstances under which they were made, not
misleading, but in each case only to the extent that the untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with any information furnished in writing to TerreStar by
Holder for use in such Registration Statement or prospectus, and agrees to
reimburse TerreStar, as incurred, for any legal or other expenses reasonably
incurred by it in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that Holder shall not be
liable for any indemnity claims hereunder in excess of the amount of net
proceeds received by Holder from the sale of Registrable Shares pursuant to the
Registration Statement. This indemnity agreement will be in addition to any
liability which Holder may otherwise have.

(c)       Promptly after receipt by an indemnified party under this Section 6.8
of notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 6.8, notify the indemnifying party in writing of the commencement
thereof; but the failure so to notify the indemnifying party (i) will not
relieve it from liability under paragraph (a) or (b) above unless and to the
extent it has been materially prejudiced through the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b). If any action shall be brought against an indemnified party and it shall
have notified the indemnifying party thereof, the indemnifying party shall be
entitled to appoint counsel (including local counsel) of the indemnifying
party’s choice at the indemnifying party’s expense to represent the indemnified
party in any action for which indemnification is sought (in which case the
indemnifying party shall not thereafter be responsible for the fees and expenses
of any separate counsel, other than local counsel if not appointed by the
indemnifying party, retained by the indemnified party or parties except as set
forth below); provided, however, that such counsel shall be reasonably
satisfactory to the indemnified party. Notwithstanding the indemnifying party’s
election to appoint counsel (including local counsel) to represent the
indemnified party in an action, the indemnified party shall have the right to
employ separate counsel (including local counsel), and the indemnifying party
shall bear the reasonable fees, costs and expenses of such separate counsel if
(i) the use of counsel chosen by the indemnifying party to represent the
indemnified party would present such counsel with a conflict of interest; (ii)
the actual or potential defendants in, or targets of, any such action include
both the indemnified party and the indemnifying party and the indemnified party
shall have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties that are different from or additional to those
available to the indemnifying party; (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified

 

 

D-22

 



 

--------------------------------------------------------------------------------

party to represent the indemnified party within a reasonable time after notice
of the institution of such action; or (iv) the indemnifying party shall
authorize the indemnified party to employ separate counsel at the expense of the
indemnifying party. An indemnifying party will not, without the prior written
consent of the indemnified parties, settle or compromise or consent to the entry
of any judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding and does not include an
admission of fault, culpability or a failure to act, by or on behalf of such
indemnified party.

(d)       The provisions of this Section 6.8 and Section 6.9 shall remain in
full force and effect, regardless of any investigation made by or on behalf of
Holder, TerreStar, or any of the indemnified Persons referred to in this Section
6.8 and Section 6.9, and shall survive the sale by Holder of TerreStar covered
by a Registration Statement.

(e)       All fees, disbursements and other charges under this Section 6.8 will
be reimbursed by the Indemnifying Party promptly as they are incurred.

Section 13.9    Contribution. If the indemnification provided for in Section 6.8
is unavailable or insufficient to hold harmless an indemnified party under
Section 6.8(a) or 6.8(b), then each indemnifying party shall, in lieu of
indemnifying such indemnified party, contribute to the amount paid or payable by
such indemnified party as a result of such loss, claim, damage or liability, or
action in respect thereof, (i) in such proportion as shall be appropriate to
reflect the relative benefits received by TerreStar from the offering and sale
of the Registrable Shares, on the one hand, and Holder with respect to the sale
by Holder of Registrable Shares, on the other, or (ii) if the allocation
provided by clause (i) above is not permitted by applicable Law, in such
proportion as is appropriate to reflect not only the relative benefits referred
to in clause (i) above but also the relative fault of TerreStar and Holder on
the other with respect to the statements or omissions that resulted in such
loss, claim, damage or liability, or action in respect thereof, as well as any
other relevant equitable considerations. The relative benefits received by
TerreStar on the one hand and Holder on the other with respect to such offering
and such sale shall be deemed to be in the same proportion as the total net
proceeds from the offering of the Investors Shares (excluding discounts and
commissions, but before deducting expenses) received by or on behalf of
TerreStar, on the one hand, and the total net proceeds (excluding discounts and
commissions, but before deducting expenses) received by Holder upon a resale of
the Registrable Shares, on the other, bear to the total gross proceeds from the
sale all Investors Shares pursuant to the Registration Statement in the offering
of the Investors Shares from which the contribution claim arises. The relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or the omission or alleged
omission to state a material fact relates to TerreStar or information supplied
by TerreStar on the one hand or to any information contained in the relevant
Notice and Questionnaire supplied by Holder on the other, the intent of the
parties and their relative knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 6.9 were to be determined by pro rata allocation or by any other method
of allocation that does not take into

 

 

D-23

 



 

--------------------------------------------------------------------------------

account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, damage or
liability, or action in respect thereof, referred to above in this Section 6.9
shall be deemed to include, for purposes of this Section 6.9, any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending or preparing to defend any such action or claim.
Notwithstanding the provisions of this Section 6.9, Holder shall not be required
to contribute any amount in excess of the amount by which the total price at
which the Registrable Shares sold by Holder to any purchaser exceeds the amount
of any damages which Holder has otherwise paid or become liable to pay by reason
of any untrue or alleged untrue statement or omission or alleged omission. No
person guilty of fraudulent misrepresentation (within the meaning of section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.

Section 13.10  Transfer of Registration Rights. Holder may transfer or assign
its registration rights under this Agreement to a transferee or assignee;
provided, however, that upon or prior to such transfer or assignment TerreStar
is provided: (a) written notice by Holder stating the name and address of such
transferee or assignee and identifying the Registrable Shares with respect to
which such registration rights are being transferred or assigned; and (b) a
joinder agreement executed by such transferee or assignee pursuant to which such
transferee or assignee agrees to be bound by the terms of this Agreement.
Notwithstanding the foregoing, Holder may transfer or assign its rights under
this Agreement to a transferee or assignee if such transferee or assignee is (i)
an Affiliate, partner or retired partner of any Holder or (ii) any family member
or trust for the benefit of Holder, if Holder is an individual. For the purposes
of the definitions of “Registrable Share” and “Nonregistration Day,” at any time
following any transfer or assignment of a TerreStar Share, such TerreStar Share
shall be deemed to be permitted to be resold pursuant to Rule 144 under the
Securities Act free of restrictions as to volume and manner of sale if either
(i) such TerreStar Share may be so resold or (ii) such TerreStar Share would
have been permitted to be so resold had such transfer or assignment not
occurred.

ARTICLE XIV.

CONDITIONS TO CLOSING

Section 14.1    Conditions to Obligations of TerreStar. The obligations of
TerreStar to consummate the Closing shall be subject to the fulfillment, at or
prior to the Closing, of each of the following conditions, any of which may be
waived in writing by TerreStar in its sole discretion:

(a)       Any waiting period (and any extension thereof) under the HSR Act
applicable to the Closing shall have expired or shall have been terminated. All
other material consents of, or registrations, declarations or filings with, any
Governmental Authority legally required for the consummation of the Closing
shall have been obtained or filed.

(b)       The representations and warranties of Holder contained in this
Agreement, other than in Section 4.7, shall be true and correct in all material
respects both when made and as of the Closing Date, or in the case of
representations and warranties that are made as of a

 

 

D-24

 



 

--------------------------------------------------------------------------------

specified date, such representations and warranties shall be true and correct in
all material respects as of such specified date. The representations and
warranties of Holder contained in Section 4.7 shall be true and correct. Holder
shall have in all material respects performed all obligations and agreements and
complied with all covenants and conditions required by this Agreement to be
performed or complied with by it prior to or at the Closing.

(c)       TerreStar shall have received a certificate of an officer of Holder as
to the satisfaction of the condition set forth in Section 7.1(b).

(d)       The consummation of the Closing would not cause a TerreStar Change of
Control, as reasonably determined by TerreStar.

(e)       If TerreStar is advised by its counsel that such counsel is unable to
conclude that Holder is an “accredited investor” (as defined in Rule 501
promulgated under the Securities Act), TerreStar shall have received an opinion
of counsel reasonably acceptable to TerreStar that the transactions to be
conducted at the Closing will not require registration under the Securities Act.

(f)        TerreStar shall have received certificates representing the Networks
Shares, duly endorsed in blank or accompanied by stock powers duly endorsed in
blank in proper form for transfer, with appropriate transfer stamps, if any,
affixed.

(g)       TerreStar shall have received certificates representing all 3,136,428
of the TGL Shares, free and clear of all Liens, duly endorsed in blank or
accompanied by stock powers duly endorsed in blank in proper form for transfer,
with appropriate transfer stamps, if any, affixed.

Section 14.2    Conditions to Obligations of Holder. The obligations of Holder
to consummate the Closing shall be subject to the fulfillment, at or prior to
the Closing, of each of the following conditions, any of which may be waived in
writing by Holder in its sole discretion:

(a)       Any waiting period (and any extension thereof) under the HSR Act
applicable to the Closing shall have expired or shall have been terminated. All
other material consents of, or registrations, declarations or filings with, any
Governmental Authority legally required for the consummation of the Closing
shall have been obtained or filed.

(b)       The representations and warranties of TerreStar contained in this
Agreement shall be true and correct in all material respects both when made and
as of the Closing Date, or in the case of representations and warranties that
are made as of a specified date, such representations and warranties shall be
true and correct as of such specified date. TerreStar shall have in all material
respects performed all obligations and agreements and complied with all
covenants and conditions required by this Agreement to be performed or complied
with by it prior to or at the Closing.

(c)       Holder shall have received a certificate of an officer of TerreStar as
to the satisfaction of the condition set forth in Section 7.2(b).

 

(d)

Holder shall have received certificates representing the TerreStar Shares.

 

 

D-25

 



 

--------------------------------------------------------------------------------

ARTICLE XV.

TERMINATION

Section 15.1    Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)

by mutual written consent of Holder and TerreStar;

(b)       (i) by TerreStar, if Holder breaches or fails to perform in any
respect any of its representations, warranties or covenants contained in this
Agreement and such breach or failure to perform (A) would give rise to the
failure of a condition set forth in Section 14.2, (B) cannot be cured and
(C) has not been waived by TerreStar or (ii) by Holder, if TerreStar breaches or
fails to perform in any respect any of its representations, warranties or
covenants contained in this Agreement and such breach or failure to perform
(A) would give rise to the failure of a condition set forth in Section 14.1,
(B) cannot be cured and (C) has not been waived by Holder;

(c)       (i) by TerreStar, if any of the conditions set forth in Section 14.1
shall have become incapable of fulfillment or (ii) by Holder, if any of the
conditions set forth in Section 14.2 shall have become incapable of fulfillment;
provided, that the right to terminate this Agreement pursuant to this ?Section
8.1(c) shall not be available if the failure of the party so requesting
termination to fulfill any obligation under this Agreement shall have been the
cause of the failure of such condition to be satisfied on or prior to such date;
or

(d)       by either TerreStar or Holder in the event that any Governmental
Authority shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions to occur at the
Closing and such order, decree, ruling or other action shall have become final
and nonappealable.

The party seeking to terminate this Agreement pursuant to this Section 15.1
shall give prompt written notice of such termination to the other party. No
termination of this Agreement pursuant to this Section 8.1 shall affect the
ability of Holder to enter into any subsequent Exchange and Registration
Agreement with TerreStar.

Section 15.2    Effect of Termination. In the event of termination of this
Agreement as provided in Section 15.1, this Agreement shall forthwith become
void and there shall be no liability on the part of either party except (a) for
the provisions of Section 6.8 relating to indemnification, Section 16.2 relating
to fees and expenses, Section 7.5 relating to notices, Section 7.8 relating to
third-party beneficiaries and this Section 15.2 and (b) that nothing herein
shall relieve either party from liability for any breach of this Agreement or
any agreement made as of the date hereof or subsequent thereto pursuant to this
Agreement.

ARTICLE XVI.

GENERAL PROVISIONS

Section 16.1    Amendment and Modification. This Agreement may not be amended,
modified or supplemented in any manner, whether by course of conduct or
otherwise, except by

 

 

D-26

 



 

--------------------------------------------------------------------------------

an instrument in writing specifically designated as an amendment hereto, signed
on behalf of each Party.

Section 16.2    Fees and Expenses. Except as provided in Sections 6.2(h), 6.6,
6.7 and 6.8, each of the Parties acknowledges and agrees that such Party is
responsible for bearing and paying its own legal fees and any other expenses
incurred in connection with negotiating, executing and implementing this
Agreement. Nothing in this ?Section 9.2 shall preclude a Party from making a
claim for or recovering legal expenses incurred in connection with enforcement
of its rights and remedies under this Agreement in a court of law or other legal
proceeding, arbitration or mediation.

Section 16.3    Waiver. No failure or delay of either Party in exercising any
right or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such right or power, or any course of
conduct, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Parties hereunder are
cumulative and are not exclusive of any rights or remedies which they would
otherwise have hereunder. Any agreement on the part of either Party to any such
waiver shall be valid only if set forth in a written instrument executed and
delivered by a duly authorized officer on behalf of such Party.

Section 16.4    Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile or otherwise, (b) on the first Business Day following the date of
dispatch if delivered utilizing a next-day service by a recognized next-day
courier or (c) on the earlier of confirmed receipt or the fifth Business Day
following the date of mailing if delivered by registered or certified mail,
return receipt requested, postage prepaid. All notices hereunder shall be
delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the Party to receive such
notice:

 

(i)

if to TerreStar, to:

TerreStar Corporation

12010 Sunset Hills Road

Reston, VA 20910

Attention: General Counsel

with a copy (which shall not constitute notice) to:

Gibson, Dunn & Crutcher LLP

200 Park Avenue

New York, NY 10166

Attention: David M. Wilf

 

(ii)

if to Holder, to:

 

 

 

 

Attention:

 

 

 

 

D-27

 



 

--------------------------------------------------------------------------------

 

Facsimile:

 

with a copy (which shall not constitute notice) to:

 

 

Attention:

 

Facsimile:

 

Section 16.5    Interpretation. When a reference is made in this Agreement to a
Section, Article or Exhibit such reference shall be to a Section, Article or
Exhibit of this Agreement unless otherwise indicated. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Any capitalized terms used in any Exhibit but not otherwise defined
therein shall have the meaning as defined in this Agreement. All Exhibits
annexed hereto or referred to herein are hereby incorporated in and made a part
of this Agreement as if set forth herein. The word “including” and words of
similar import when used in this Agreement will mean “including, without
limitation,” unless otherwise specified.

Section 16.6    Entire Agreement. This Agreement (including the Exhibits hereto)
constitute the entire agreement, and supersede all prior written agreements,
arrangements, communications and understandings and all prior and
contemporaneous oral agreements, arrangements, communications and understandings
between the Parties with respect to the subject matter hereof and thereof. This
Agreement shall not be deemed to contain or imply any restriction, covenant,
representation, warranty, agreement or undertaking of any Party with respect to
the transactions contemplated hereby other than those expressly set forth herein
or in any document required to be delivered hereunder, and none shall be deemed
to exist or be inferred with respect to the subject matter hereof.

Section 16.7    No Third-Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
Parties and their respective successors and permitted assigns any legal or
equitable right, benefit or remedy of any nature under or by reason of this
Agreement.

Section 16.8    Assignment; Successors. This Agreement will bind and inure to
the benefit of the Parties and their respective successors, and permitted
assigns. No Party will assign any rights or delegate any obligations hereunder
without the consent of the other Parties, except pursuant to Section 6.10.
Except as otherwise expressly provided herein, nothing in this Agreement is
intended to or will confer any rights or remedies on any Person other than the
Parties and their respective successors and permitted assigns and other than
indemnified persons pursuant to Section 6.8.

Section 16.9    Enforcement. The Parties agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the Parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this

 

 

D-28

 



 

--------------------------------------------------------------------------------

Agreement in the United States District Court for the Southern District of New
York or the applicable New York state court located in New York County (or, if
such court lacks subject matter jurisdiction, in any appropriate New York State
or federal court), this being in addition to any other remedy to which such
Party is entitled at law or in equity. Each of the Parties hereby further waives
(a) any defense in any action for specific performance that a remedy at law
would be adequate and (b) any requirement under any Law to post security as a
prerequisite to obtaining equitable relief.

Section 16.10  Governing Law; Consent to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Law of the State of New York
without regard to any applicable principles of conflicts of law. Each Party
agrees that, in connection with any legal suit or proceeding arising with
respect to this Agreement, it shall submit to the non-exclusive jurisdiction of
the United States District Court for the Southern District of New York or the
applicable New York state court located in New York County and agrees to venue
in such courts.

Section 16.11  Severability. Whenever possible, each provision or portion of any
provision of this Agreement shall be interpreted in such manner as to be
effective and valid under applicable Law, but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable Law or rule in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

Section 16.12  Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

Section 16.13  Counterparts. This Agreement may be executed in two or more
counterparts, all of which shall be considered one and the same instrument and
shall become effective when one or more counterparts have been signed by each of
the Parties and delivered to the other Party.

[The remainder of this page is intentionally left blank.]

 

 

D-29

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TerreStar and Holder have caused this Agreement to be
executed as of the date first written above by their respective officers
thereunto duly authorized.

 

TERRESTAR CORPORATION

 

 

 

By:

 

 

Name:

 

Title:

 

[HOLDER]

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

D-30

 



 

--------------------------------------------------------------------------------

Exhibit A

Notice and Questionnaire

 

 

 

D-31

 



 

 